                   Caseto 19-02113-JMC-7
 Fill in this information identify your case:                 Doc 1            Filed 03/29/19        EOD 03/29/19 13:18:02                       Pg 1 of 103
 United States Bankruptcy Court for the:

                Southern District of Indiana

 Case number (If known):                          Chapter you are filing under:
                                                  ✔
                                                  ❑         Chapter 7
                                                  ❑         Chapter 11
                                                  ❑         Chapter 12
                                                  ❑         Chapter 13                                                                       ❑Check if this is an
                                                                                                                                                amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                            12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint case—and in joint
cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer would be yes if either debtor owns
a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the
spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Identify Yourself

                                               About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
  1.   Your full name

       Write the name that is on your          Tami
       government-issued picture               First name                                                       First name
       identification (for example, your
                                               Sheri
       driver’s license or passport).
                                               Middle name                                                      Middle name
       Bring your picture identification to    Underwood
       your meeting with the trustee.          Last name                                                        Last name


                                               Suffix (Sr., Jr, II, III)                                         Suffix (Sr., Jr, II, III)




  2.   All other names you have used
                                               Tami
       in the last 8 years                     First name                                                       First name
       Include your married or maiden          S.
       names.                                  Middle name                                                      Middle name
                                               Beaver
                                               Last name                                                        Last name



                                               Tami
                                               First name                                                       First name
                                               S.
                                               Middle name                                                      Middle name
                                               Farmer
                                               Last name                                                        Last name

                                               See continuation page.



  3.   Only the last 4 digits of your
                                              xxx - xx - 5         9       8   0                                xxx - xx -
       Social Security number or
       federal Individual Taxpayer             OR                                                               OR
       Identification number                   9xx - xx -                                                       9xx - xx -
       (ITIN)




Official Form 101                                               Voluntary Petition for Individuals Filing for Bankruptcy                                            page 1
 Debtor 1       Case  19-02113-JMC-7
                   Tami         Sheri                      Doc 1       Filed 03/29/19
                                                                      Underwood                    EOD 03/29/19 13:18:02 Pg 2 of 103
                                                                                                              Case number (if known)
                     First Name          Middle Name                  Last Name




                                         About Debtor 1:                                                      About Debtor 2 (Spouse Only in a Joint Case):


  4.   Any business names and
       Employer Identification            ✔I have not used any business names or EINs.
                                          ❑                                                                   ❑I have not used any business names or EINs.
       Numbers (EIN) you have used
       in the last 8 years

       Include trade names and doing      Business name                                                       Business name
       business as names

                                          Business name                                                       Business name


                                                       -                                                                   -
                                          EIN                                                                 EIN


                                                       -                                                                   -
                                          EIN                                                                 EIN




                                                                                                              If Debtor 2 lives at a different address:
  5.   Where you live
                                          2305 Harvest Moon Drive
                                          Number             Street                                           Number            Street




                                          Greenwood, IN 46143
                                          City                                     State     ZIP Code         City                                     State     ZIP Code

                                          Johnson
                                          County                                                              County

                                          If your mailing address is different from the one above, fill If Debtor 2's mailing address is different from the one
                                          it in here. Note that the court will send any notices to you at above, fill it in here. Note that the court will send any notices
                                          this mailing address.                                           to you at this mailing address.


                                          Number             Street                                           Number            Street



                                          P.O. Box                                                            P.O. Box



                                          City                                     State     ZIP Code         City                                     State     ZIP Code




  6.   Why you are choosing this          Check one:                                                          Check one:
       district to file for bankruptcy
                                          ✔
                                          ❑      Over the last 180 days before filing this petition, I have   ❑      Over the last 180 days before filing this petition, I have
                                                 lived in this district longer than in any other district.           lived in this district longer than in any other district.

                                          ❑      I have another reason. Explain.                              ❑      I have another reason. Explain.
                                                 (See 28 U.S.C. § 1408)                                              (See 28 U.S.C. § 1408)




Official Form 101                                          Voluntary Petition for Individuals Filing for Bankruptcy                                                          page 2
 Debtor 1      Case  19-02113-JMC-7
                  Tami         Sheri                  Doc 1        Filed 03/29/19
                                                                  Underwood                     EOD 03/29/19 13:18:02 Pg 3 of 103
                                                                                                           Case number (if known)
                    First Name           Middle Name                 Last Name


 Part 2: Tell the Court About Your Bankruptcy Case


                                         Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
  7.   The chapter of the Bankruptcy     (Form B2010)). Also, go to the top of page 1 and check the appropriate box.
       Code you are choosing to file
       under
                                         ✔
                                         ❑     Chapter 7
                                         ❑     Chapter 11
                                         ❑     Chapter 12
                                         ❑     Chapter 13




  8.   How you will pay the fee          ✔
                                         ❑   I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                             about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                             order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                             a pre-printed address.

                                         ❑   I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                             Your Filing Fee in Installments (Official Form 103A).

                                         ❑   I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                             but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line
                                             that applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill
                                             out the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.




                                         ✔ No.
                                         ❑
  9.   Have you filed for bankruptcy
       within the last 8 years?          ❑Yes.     District                                          When                          Case number
                                                                                                            MM / DD / YYYY

                                                   District                                          When                          Case number
                                                                                                            MM / DD / YYYY

                                                   District                                          When                          Case number
                                                                                                            MM / DD / YYYY



                                         ✔ No.
                                         ❑
  10. Are any bankruptcy cases
       pending or being filed by a       ❑Yes.     Debtor                                                                       Relationship to you
       spouse who is not filing this
       case with you, or by a business             District                                      When                           Case number, if known
       partner, or by an affiliate?                                                                     MM / DD / YYYY


                                                   Debtor                                                                       Relationship to you

                                                   District                                      When                           Case number, if known
                                                                                                        MM / DD / YYYY



                                         ✔
                                         ❑   No.    Go to line 12.
  11. Do you rent your residence?
                                         ❑   Yes. Has your landlord obtained an eviction judgment against you?

                                                    ❑   No. Go to line 12.

                                                    ❑   Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part
                                                        of this bankruptcy petition.




Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                                             page 3
 Debtor 1       Case  19-02113-JMC-7
                   Tami         Sheri                       Doc 1       Filed 03/29/19
                                                                       Underwood                     EOD 03/29/19 13:18:02 Pg 4 of 103
                                                                                                                Case number (if known)
                      First Name              Middle Name               Last Name


 Part 3: Report About Any Businesses You Own as a Sole Proprietor

                                              ✔
                                              ❑   No. Go to Part 4.
  12. Are you a sole proprietor of any
      full- or part-time business?            ❑   Yes. Name and location of business

      A sole proprietorship is a business
      you operate as an individual, and is        Name of business, if any
      not a separate legal entity such as
      a corporation, partnership, or LLC.
                                                  Number           Street
      If you have more than one sole
      proprietorship, use a separate
      sheet and attach it to this petition.

                                                  City                                                       State        ZIP Code

                                                  Check the appropriate box to describe your business:

                                                  ❑      Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                  ❑      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                  ❑      Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                  ❑      Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                  ❑      None of the above




                                     If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
  13. Are you filing under Chapter 11deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
      of the Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in
      you a small business debtor?   11 U.S.C. § 1116(1)(B).
      For a definition of small business      ✔
                                              ❑   No.        I am not filing under Chapter 11.
      debtor, see 11 U.S.C. § 101(51D).
                                              ❑   No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the
                                                             Bankruptcy Code.

                                              ❑   Yes.       I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy
                                                             Code.


 Part 4: Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

                                              ✔
                                              ❑   No.
  14. Do you own or have any
      property that poses or is               ❑   Yes.     What is the hazard?
      alleged to pose a threat of
      imminent and identifiable
      hazard to public health or
      safety? Or do you own any
      property that needs immediate                        If immediate attention is needed, why is it needed?
      attention?

      For example, do you own
      perishable goods, or livestock that
      must be fed, or a building that                      Where is the property?
      needs urgent repairs?
                                                                                    Number          Street




                                                                                      City                                               State               ZIP Code




Official Form 101                                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 4
 Debtor 1      Case  19-02113-JMC-7
                  Tami         Sheri                    Doc 1         Filed 03/29/19
                                                                     Underwood                        EOD 03/29/19 13:18:02 Pg 5 of 103
                                                                                                                 Case number (if known)
                     First Name            Middle Name                Last Name


 Part 5: Explain Your Efforts to Receive a Briefing About Credit Counseling


  15. Tell the court whether you          About Debtor 1:                                                       About Debtor 2 (Spouse Only in a Joint Case):
      have received a briefing
      about credit counseling.

      The law requires that you           You must check one:                                                   You must check one:
                                          ✔
      receive a briefing about credit
      counseling before you file for      ❑    I received a briefing from an approved credit counseling         ❑    I received a briefing from an approved credit counseling
      bankruptcy. You must truthfully          agency within the 180 before I filed this bankruptcy petition,        agency within the 180 before I filed this bankruptcy petition,
      check one of the following               and I received a certificate of completion.                           and I received a certificate of completion.
      choices. If you cannot do so, you        Attach a copy of the certificate and the payment plan, if             Attach a copy of the certificate and the payment plan, if
      are not eligible to file.                any, that you developed with the agency.                              any, that you developed with the agency.

      If you file anyway, the court can   ❑    I received a briefing from an approved credit counseling         ❑    I received a briefing from an approved credit counseling
      dismiss your case, you will lose         agency within the 180 days before I filed this bankruptcy             agency within the 180 days before I filed this bankruptcy
      whatever filing fee you paid, and        petition, but I do not have a certificate of completion.              petition, but I do not have a certificate of completion.
      your creditors can begin                 Within 14 days after you file this bankruptcy petition, you           Within 14 days after you file this bankruptcy petition, you
      collection activities again.             MUST file a copy of the certificate and payment plan, if              MUST file a copy of the certificate and payment plan, if
                                               any.                                                                  any.

                                          ❑    I certify that I asked for credit counseling services from an    ❑    I certify that I asked for credit counseling services from an
                                               approved agency, but was unable to obtain those services              approved agency, but was unable to obtain those services
                                               during the 7 days after I made my request, and exigent                during the 7 days after I made my request, and exigent
                                               circumstances merit a 30-day temporary waiver of the                  circumstances merit a 30-day temporary waiver of the
                                               requirement.                                                          requirement.
                                               To ask for a 30-day temporary waiver of the requirement,              To ask for a 30-day temporary waiver of the requirement,
                                               attach a separate sheet explaining what efforts you made              attach a separate sheet explaining what efforts you made
                                               to obtain the briefing, why you were unable to obtain it              to obtain the briefing, why you were unable to obtain it
                                               before you filed for bankruptcy, and what exigent                     before you filed for bankruptcy, and what exigent
                                               circumstances required you to file this case.                         circumstances required you to file this case.

                                               Your case may be dismissed if the court is dissatisfied               Your case may be dismissed if the court is dissatisfied
                                               with your reasons for not receiving a briefing before you             with your reasons for not receiving a briefing before you
                                               filed for bankruptcy.                                                 filed for bankruptcy.

                                               If the court is satisfied with your reasons, you must still           If the court is satisfied with your reasons, you must still
                                               receive a briefing within 30 days after you file.                     receive a briefing within 30 days after you file.
                                               You must file a certificate from the approved agency,                 You must file a certificate from the approved agency,
                                               along with a copy of the payment plan you developed, if               along with a copy of the payment plan you developed, if
                                               any. If you do not do so, your case may be dismissed.                 any. If you do not do so, your case may be dismissed.

                                               Any extension of the 30-day deadline is granted only for              Any extension of the 30-day deadline is granted only for
                                               cause and is limited to a maximum of 15 days.                         cause and is limited to a maximum of 15 days.

                                          ❑    I am not required to receive a briefing about credit             ❑    I am not required to receive a briefing about credit
                                               counseling because of:                                                counseling because of:
                                               ❑    Incapacity. I have a mental illness or a mental                  ❑    Incapacity. I have a mental illness or a mental
                                                                deficiency that makes me incapable                                    deficiency that makes me incapable
                                                                of realizing or making rational                                       of realizing or making rational
                                                                decisions about finances.                                             decisions about finances.
                                               ❑    Disability.   My physical disability causes me to                ❑    Disability.   My physical disability causes me to
                                                                  be unable to participate in a briefing                                be unable to participate in a briefing
                                                                  in person, by phone, or through the                                   in person, by phone, or through the
                                                                  internet, even after I reasonably tried                               internet, even after I reasonably tried
                                                                  to do so.                                                             to do so.
                                               ❑    Active duty. I am currently on active military duty in           ❑    Active duty. I am currently on active military duty in
                                                                 a military combat zone.                                               a military combat zone.

                                               If you believe you are not required to receive a briefing             If you believe you are not required to receive a briefing
                                               about credit counseling, you must file a motion for waiver            about credit counseling, you must file a motion for waiver
                                               of credit counseling with the court.                                  of credit counseling with the court.




Official Form 101                                           Voluntary Petition for Individuals Filing for Bankruptcy                                                              page 5
 Debtor 1      Case  19-02113-JMC-7
                  Tami         Sheri                     Doc 1          Filed 03/29/19
                                                                       Underwood                    EOD 03/29/19 13:18:02 Pg 6 of 103
                                                                                                               Case number (if known)
                     First Name             Middle Name                Last Name


 Part 6: Answer These Questions for Reporting Purposes


                                            16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by
  16. What kind of debts do you                  an individual primarily for a personal, family, or household purpose.”
      have?
                                                   ❑    No. Go to line 16b.

                                                   ✔
                                                   ❑    Yes. Go to line 17.

                                            16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain money for a
                                                 business or investment or through the operation of the business or investment.

                                                   ❑    No. Go to line 16c.

                                                   ❑    Yes. Go to line 17.

                                            16c. State the type of debts you owe that are not consumer debts or business debts.



  17. Are you filing under Chapter 7?       ❑      No. I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after any        ✔
                                            ❑      Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
      exempt property is excluded                       expenses are paid that funds will be available to distribute to unsecured creditors?
      and administrative expenses
      are paid that funds will be                          ✔
                                                           ❑     No
      available for distribution to
      unsecured creditors?                                 ❑     Yes

                                             ❑          ✔ 50-99
                                                   1-49 ❑                           ❑    1,000-5,000 ❑ 5,001-10,000              ❑     25,001-50,000 ❑ 50,000-100,000
  18. How many creditors do you              ❑     100-199 ❑ 200-999                ❑    10,001-25,000                           ❑     More than 100,000
      estimate that you owe?

                                             ❑     $0-$50,000                        ❑     $1,000,001-$10 million                    ❑    $500,000,001-$1 billion
  19. How much do you estimate               ✔
                                             ❑     $50,001-$100,000                  ❑     $10,000,001-$50 million                   ❑    $1,000,000,001-$10 billion
                                             ❑                                       ❑                                               ❑
      your assets to be worth?
                                                   $100,001-$500,000                       $50,000,001-$100 million                       $10,000,000,001-$50 billion
                                             ❑     $500,001-$1 million               ❑     $100,000,001-$500 million                 ❑    More than $50 billion

                                             ❑     $0-$50,000                        ❑     $1,000,001-$10 million                    ❑    $500,000,001-$1 billion
  20. How much do you estimate               ❑     $50,001-$100,000                  ❑     $10,000,001-$50 million                   ❑    $1,000,000,001-$10 billion
      your liabilities to be?
                                             ✔
                                             ❑     $100,001-$500,000                 ❑     $50,000,001-$100 million                  ❑    $10,000,000,001-$50 billion
                                             ❑     $500,001-$1 million               ❑     $100,000,001-$500 million                 ❑    More than $50 billion

 Part 7: Sign Below


  For you                         I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.
                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United States
                                  Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.
                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I have
                                  obtained and read the notice required by 11 U.S.C. § 342(b).
                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
                                  can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

                                    ✘ /s/ Tami Sheri Underwood
                                         Tami Sheri Underwood, Debtor 1
                                         Executed on 03/29/2019
                                                         MM/ DD/ YYYY




Official Form 101                                          Voluntary Petition for Individuals Filing for Bankruptcy                                                          page 6
 Debtor 1      Case  19-02113-JMC-7
                  Tami         Sheri                   Doc 1        Filed 03/29/19
                                                                   Underwood                     EOD 03/29/19 13:18:02 Pg 7 of 103
                                                                                                            Case number (if known)
                     First Name             Middle Name             Last Name



   For your attorney, if you are             I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
   represented by one                        under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for
                                             which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and,
   If you are not represented by an          in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules
   attorney, you do not need to file this    filed with the petition is incorrect.
   page.

                                              ✘ /s/ Matthew M Cree                                                    Date 03/29/2019
                                                 Matthew M Cree, Attorney                                                    MM / DD / YYYY




                                                  Matthew M Cree
                                                 Printed name

                                                 Law Office of Matthew M. Cree, LLC
                                                 Firm name

                                                 1638 W Smith Valley Rd A
                                                 Number      Street



                                                 Greenwood                                                           IN       46142-1550
                                                 City                                                                State    ZIP Code



                                                 Contact phone (317) 695-1008                                     Email address matt@creelawoffice.com


                                                 27073-41                                                            IN
                                                 Bar number                                                          State




Official Form 101                                         Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 7
 Debtor 1      Case  19-02113-JMC-7
                  Tami         Sheri                Doc 1          Filed 03/29/19
                                                                  Underwood                  EOD 03/29/19 13:18:02 Pg 8 of 103
                                                                                                        Case number (if known)
                     First Name           Middle Name             Last Name


 Additional Items: Continuation Page

                                                                 Tami                                S.            Walters
  2.   All other names you have used in the last 8 years
                                                                 First name                         Middle name    Last name
       (cont.)

       Include your married or maiden names.




Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                 page 8
                    Case 19-02113-JMC-7
 Fill in this information to identify your case:
                                                                           Doc 1              Filed 03/29/19                       EOD 03/29/19 13:18:02                              Pg 9 of 103

  Debtor 1                         Tami                          Sheri                       Underwood
                                  First Name                    Middle Name                 Last Name

  Debtor 2
  (Spouse, if filing)             First Name                    Middle Name                 Last Name

  United States Bankruptcy Court for the:                                           Southern District of Indiana

  Case number                                                                                                                                                                       ❑      Check if this is an
  (if known)                                                                                                                                                                               amended filing


Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical
Information                                                                                                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all of your
schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out a new Summary
and check the box at the top of this page.


 Part 1: Summarize Your Assets


                                                                                                                                                                                            Your assets
                                                                                                                                                                                            Value of what you own

 1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/B...........................................................................................................                                          $63,249.96


    1b. Copy line 62, Total personal property, from Schedule A/B................................................................................................                                                 $8,427.89


    1c. Copy line 63, Total of all property on Schedule A/B...........................................................................................................                                         $71,677.85



 Part 2: Summarize Your Liabilities



                                                                                                                                                                                            Your liabilities
                                                                                                                                                                                            Amount you owe

 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.......                                                                               $105,540.41

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                                 $5,324.65
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......................................

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.................................                                                       +              $132,596.38


                                                                                                                                                                  Your total liabilities                    $243,461.44

 Part 3: Summarize Your Income and Expenses

 4. Schedule I: Your Income (Official Form 106I)
    Copy your combined monthly income from line 12 of Schedule I..........................................................................................                                                       $2,148.54


 5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J..................................................................................                                                                     $2,052.00




Official Form 106Sum                                                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                page 1 of 2
               Case 19-02113-JMC-7                       Doc 1         Filed 03/29/19              EOD 03/29/19 13:18:02                       Pg 10 of 103
 Debtor 1             Tami                   Sheri                    Underwood                                           Case number (if known)
                      First Name             Middle Name               Last Name



 Part 4: Answer These Questions for Administrative and Statistical Records



6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
   ❑    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
   ✔
   ❑    Yes



7. What kind of debt do you have?
   ✔
   ❑    Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
        family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

   ❑    Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
        this form to the court with your other schedules.



8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
   Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                                   $2,495.07




9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                       Total claim

       From Part 4 on Schedule E/F, copy the following:


    9a. Domestic support obligations (Copy line 6a.)                                                                                        $0.00



    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                                           $5,324.65



    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                                     $0.00



    9d. Student loans. (Copy line 6f.)                                                                                                 $97,907.00



    9e.Obligations arising out of a separation agreement or divorce that you did not report as priority                                     $0.00
       claims. (Copy line 6g.)



    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                         +                       $0.00



    9g. Total. Add lines 9a through 9f.                                                                                              $103,231.65




Official Form 106Sum                                   Summary of Your Assets and Liabilities and Certain Statistical Information                             page 2 of 2
                     Case 19-02113-JMC-7
 Fill in this information to identify your case and this filing:
                                                                          Doc 1             Filed 03/29/19                      EOD 03/29/19 13:18:02                              Pg 11 of 103

  Debtor 1                          Tami                         Sheri                      Underwood
                                   First Name                   Middle Name                Last Name

  Debtor 2
  (Spouse, if filing)              First Name                   Middle Name                Last Name

  United States Bankruptcy Court for the:                                          Southern District of Indiana
                                                                                                                                                                                   ❑   Check if this is an
  Case number                                                                                                                                                                          amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
      ❑ No. Go to Part 2.
      ✔ Yes. Where is the property?
      ❑
      1.1     Single family residence                                         What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              Street address, if available, or other
              description
                                                                             ✔ Single-family home
                                                                             ❑                                                                             amount of any secured claims on Schedule D:
                                                                             ❑ Duplex or multi-unit building                                               Creditors Who Have Claims Secured by Property.
              1069 Taurus Ln                                                 ❑ Condominium or cooperative                                                Current value of the            Current value of the
                                                                             ❑ Manufactured or mobile home                                               entire property?                portion you own?
               Franklin, IN 46131-7020                                       ❑ Land                                                                                  $125,700.00                     $62,850.00
              City                               State        ZIP Code       ❑ Investment property
                                                                             ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
                                                                                                                                                         as fee simple, tenancy by the entireties, or a life
              Johnson
              County
                                                                             ❑ Other                                                                     estate), if known.
                                                                              Who has an interest in the property? Check one.
                                                                                                                                                           Fee Simple
                                                                             ❑ Debtor 1 only
                                                                             ❑ Debtor 2 only
                                                                             ❑ Debtor 1 and Debtor 2 only                                                 ❑ Check if this is community property
                                                                             ✔ At least one of the debtors and another
                                                                             ❑
                                                                                                                                                              (see instructions)

                                                                             Source of Value:
                                                                             2018 property tax assessment



    If you own or have more than one, list here:

      1.2     1/3 interest in mineral rights in one                           What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              acre of land (owned with brother and
                                                                             ❑ Single-family home                                                          amount of any secured claims on Schedule D:
                                                                             ❑ Duplex or multi-unit building
              sister)
                                                                                                                                                           Creditors Who Have Claims Secured by Property.
              Street address, if available, or other
              description                                                    ❑ Condominium or cooperative                                                Current value of the            Current value of the
                                                                             ❑ Manufactured or mobile home                                               entire property?                portion you own?
                                                                             ✔ Land
                                                                             ❑                                                                                         $1,200.00                        $399.96
                                                                             ❑ Investment property
              , PA                                                           ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
              City                               State        ZIP Code       ✔ Other
                                                                             ❑                 Mineral Rights
                                                                                                                                                         as fee simple, tenancy by the entireties, or a life
                                                                                                                                                         estate), if known.
                                                                              Who has an interest in the property? Check one.
              Greene
              County                                                         ✔ Debtor 1 only
                                                                             ❑
                                                                                                                                                           Tenants in common

                                                                             ❑ Debtor 2 only
                                                                             ❑ Debtor 1 and Debtor 2 only                                                 ❑ Check if this is community property
                                                                             ❑ At least one of the debtors and another                                        (see instructions)

                                                                             Source of Value:
                                                                             Per Contract
 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here.........................................................................................................                  ➜             $63,249.96


Official Form 106A/B                                                                                    Schedule A/B: Property                                                                         page 1
 Debtor 1         CaseTami
                        19-02113-JMC-7
                                  Sheri                                  Doc 1            Filed 03/29/19
                                                                                          Underwood                             EOD 03/29/19Case
                                                                                                                                             13:18:02          Pg 12 of 103
                                                                                                                                                 number (if known)
                           First Name                    Middle Name                       Last Name




 Part 2: Describe Your Vehicles



 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
      ❑ No
      ✔ Yes
      ❑
      3.1 Make:                                   Chevy                     Who has an interest in the property? Check one.                                 Do not deduct secured claims or exemptions. Put the
                                                  Cruze                     ❑ Debtor 1 only                                                                 amount of any secured claims on Schedule D:
            Model:
                                                                            ❑ Debtor 2 only                                                                 Creditors Who Have Claims Secured by Property.
                                                  2012                      ❑ Debtor 1 and Debtor 2 only
            Year:
                                                                            ✔ At least one of the debtors and another
                                                                            ❑
                                                                                                                                                          Current value of the
                                                                                                                                                          entire property?
                                                                                                                                                                                      Current value of the
                                                                                                                                                                                      portion you own?
                                                  157000
            Approximate mileage:                                                                                                                                        $4,251.00                  $2,125.50
            Other information:                                              ❑Check if this is community property (see
                                                                                instructions)
            Good condition




 4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
      Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
      ✔ No
      ❑
      ❑ Yes
 5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
      you have attached for Part 2. Write that number here.........................................................................................................                 ➜              $2,125.50




 Part 3: Describe Your Personal and Household Items

  Do you own or have any legal or equitable interest in any of the following items?                                                                                                   Current value of the
                                                                                                                                                                                      portion you own?
                                                                                                                                                                                      Do not deduct secured
                                                                                                                                                                                      claims or exemptions.

 6. Household goods and furnishings
      Examples:       Major appliances, furniture, linens, china, kitchenware

      ❑ No
      ✔ Yes. Describe........
      ❑
                                               See Attached.
                                                                                                                                                                                                     $2,500.00

 7. Electronics
      Examples:       Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
                      electronic devices including cell phones, cameras, media players, games

      ❑ No
      ✔ Yes. Describe........
      ❑
                                               TV, mobile phone, laptop.                                                                                                                             $1,000.00


 8. Collectibles of value
      Examples:       Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                      stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
      ✔ No
      ❑
      ❑ Yes. Describe........




Official Form 106A/B                                                                                    Schedule A/B: Property                                                                     page 2
 Debtor 1           CaseTami
                          19-02113-JMC-7
                                    Sheri                                           Doc 1                Filed 03/29/19
                                                                                                         Underwood                                  EOD 03/29/19Case
                                                                                                                                                                 13:18:02          Pg 13 of 103
                                                                                                                                                                     number (if known)
                               First Name                         Middle Name                            Last Name



 9. Equipment for sports and hobbies
       Examples:          Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
                          carpentry tools; musical instruments
       ✔ No
       ❑
       ❑ Yes. Describe........

 10.    Firearms
        Examples:           Pistols, rifles, shotguns, ammunition, and related equipment
        ✔ No
        ❑
        ❑ Yes. Describe........

 11.    Clothes
        Examples:           Everyday clothes, furs, leather coats, designer wear, shoes, accessories

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                      Used clothing                                                                                                                                         $600.00



 12.    Jewelry
        Examples:           Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                      Sapphire ring
                                                                                                                                                                                                          $2,000.00



 13.    Non-farm animals
        Examples:           Dogs, cats, birds, horses

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                      Dog                                                                                                                                                   $200.00



 14.    Any other personal and household items you did not already list, including any health aids you did not list

        ✔ No
        ❑
        ❑ Yes. Describe........

 15.    Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
        for Part 3. Write that number here........................................................................................................................................➜                      $6,300.00




 Part 4: Describe Your Financial Assets

  Do you own or have any legal or equitable interest in any of the following?                                                                                                                Current value of the
                                                                                                                                                                                             portion you own?
                                                                                                                                                                                             Do not deduct secured
                                                                                                                                                                                             claims or exemptions.


 16.    Cash
        Examples:           Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        ✔ No
        ❑
        ❑ Yes........................................................................................................................................................   Cash..............




Official Form 106A/B                                                                                                     Schedule A/B: Property                                                          page 3
 Debtor 1        CaseTami
                       19-02113-JMC-7
                                 Sheri                       Doc 1       Filed 03/29/19
                                                                         Underwood                   EOD 03/29/19Case
                                                                                                                  13:18:02          Pg 14 of 103
                                                                                                                      number (if known)
                          First Name            Middle Name              Last Name



 17.   Deposits of money
       Examples:        Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
                        similar institutions. If you have multiple accounts with the same institution, list each.

       ❑ No
       ✔ Yes..................
       ❑
                                         Institution name:



 17.1. Checking account:                  PNC Bank                                                                                      $2.39


 17.2. Checking account:


 17.3. Savings account:


 17.4. Savings account:


 17.5. Certificates of deposit:


 17.6. Other financial account:


 17.7. Other financial account:


 17.8. Other financial account:


 17.9. Other financial account:


 18.   Bonds, mutual funds, or publicly traded stocks
       Examples:        Bond funds, investment accounts with brokerage firms, money market accounts
       ✔ No
       ❑
       ❑ Yes..................
 19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

 20.   Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

 21.   Retirement or pension accounts
       Examples:        Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
       ✔ No
       ❑
       ❑ Yes. List each account
            separately.




Official Form 106A/B                                                               Schedule A/B: Property                                               page 4
 Debtor 1        CaseTami
                       19-02113-JMC-7
                                 Sheri                     Doc 1       Filed 03/29/19
                                                                       Underwood                    EOD 03/29/19Case
                                                                                                                 13:18:02          Pg 15 of 103
                                                                                                                     number (if known)
                          First Name            Middle Name             Last Name



 22.   Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
       others
       ✔ No
       ❑
       ❑ Yes.....................
 23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       ✔ No
       ❑
       ❑ Yes.....................
 24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       ✔ No
       ❑
       ❑ Yes.....................
 Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):

 25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your
       benefit

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples:       Internet domain names, websites, proceeds from royalties and licensing agreements
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 27.   Licenses, franchises, and other general intangibles
       Examples:       Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                       professional licenses
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


Money or property owed to you?                                                                                                               Current value of the
                                                                                                                                             portion you own?
                                                                                                                                             Do not deduct secured
                                                                                                                                             claims or exemptions.


 28.   Tax refunds owed to you

       ✔ No
       ❑
       ❑ Yes.      Give specific information about                                                                        Federal:
                   them, including whether you
                   already filed the returns and the                                                                      State:
                   tax years.......................
                                                                                                                          Local:



 29.   Family support
       Examples:       Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement




Official Form 106A/B                                                              Schedule A/B: Property                                                page 5
 Debtor 1         CaseTami
                        19-02113-JMC-7
                                  Sheri                                    Doc 1             Filed 03/29/19
                                                                                             Underwood                             EOD 03/29/19Case
                                                                                                                                                13:18:02          Pg 16 of 103
                                                                                                                                                    number (if known)
                           First Name                      Middle Name                       Last Name



       ✔ No
       ❑
       ❑ Yes.       Give specific information..........
                                                                                                                                                                     Alimony:

                                                                                                                                                                     Maintenance:

                                                                                                                                                                     Support:

                                                                                                                                                                     Divorce settlement:

                                                                                                                                                                     Property settlement:


 30.   Other amounts someone owes you
       Examples:         Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
                         Security benefits; unpaid loans you made to someone else
       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 31.   Interests in insurance policies
       Examples:         Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
       ✔ No
       ❑
       ❑ Yes.       Name the insurance company
                                                                           Company name:                                                             Beneficiary:                           Surrender or refund value:
                    of each policy and list its value....

 32.   Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
       because someone has died.
       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples:         Accidents, employment disputes, insurance claims, or rights to sue
       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
       to set off claims

       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 35.   Any financial assets you did not already list

       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here..................................................................................................................................➜                                    $2.39




Official Form 106A/B                                                                                       Schedule A/B: Property                                                                          page 6
 Debtor 1         CaseTami
                        19-02113-JMC-7
                                  Sheri                                    Doc 1            Filed 03/29/19
                                                                                            Underwood                              EOD 03/29/19Case
                                                                                                                                                13:18:02          Pg 17 of 103
                                                                                                                                                    number (if known)
                           First Name                      Middle Name                       Last Name




 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37.   Do you own or have any legal or equitable interest in any business-related property?
       ✔No. Go to Part 6.
       ❑
       ❑Yes. Go to line 38.
                                                                                                                                                                              Current value of the
                                                                                                                                                                              portion you own?
                                                                                                                                                                              Do not deduct secured
                                                                                                                                                                              claims or exemptions.

 38.   Accounts receivable or commissions you already earned

       ✔ No
       ❑
       ❑ Yes. Describe........

 39.   Office equipment, furnishings, and supplies
       Examples:         Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

       ✔ No
       ❑
       ❑ Yes. Describe........

 40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       ✔ No
       ❑
       ❑ Yes. Describe........

 41.   Inventory

       ✔ No
       ❑
       ❑ Yes. Describe........

 42.   Interests in partnerships or joint ventures

       ✔ No
       ❑
       ❑ Yes. Describe........
 43.   Customer lists, mailing lists, or other compilations
       ✔ No
       ❑
       ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
               ✔ No
               ❑
               ❑ Yes. Describe........

 44.   Any business-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.........

 45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here.................................................................................................................................➜                   $0.00



 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.




Official Form 106A/B                                                                                       Schedule A/B: Property                                                        page 7
 Debtor 1         CaseTami
                        19-02113-JMC-7
                                  Sheri                                    Doc 1             Filed 03/29/19
                                                                                             Underwood                             EOD 03/29/19Case
                                                                                                                                                13:18:02          Pg 18 of 103
                                                                                                                                                    number (if known)
                           First Name                      Middle Name                       Last Name



 46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       ✔No. Go to Part 7.
       ❑
       ❑Yes. Go to line 47.
                                                                                                                                                                                Current value of the
                                                                                                                                                                                portion you own?
                                                                                                                                                                                Do not deduct secured
                                                                                                                                                                                claims or exemptions.

 47.   Farm animals
       Examples:         Livestock, poultry, farm-raised fish
       ✔ No
       ❑
       ❑ Yes.........................

 48.   Crops—either growing or harvested

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............


 49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

       ✔ No
       ❑
       ❑ Yes..........................


 50.   Farm and fishing supplies, chemicals, and feed

       ✔ No
       ❑
       ❑ Yes..........................


 51.   Any farm- and commercial fishing-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............



 52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
       for Part 6. Write that number here...................................................................................................................................➜                   $0.00



 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above


 53.   Do you have other property of any kind you did not already list?
       Examples:         Season tickets, country club membership
       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............




 54.   Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                    $0.00



 Part 8: List the Totals of Each Part of this Form



Official Form 106A/B                                                                                       Schedule A/B: Property                                                          page 8
 Debtor 1         CaseTami
                        19-02113-JMC-7
                                  Sheri                                       Doc 1              Filed 03/29/19
                                                                                                 Underwood                               EOD 03/29/19Case
                                                                                                                                                      13:18:02          Pg 19 of 103
                                                                                                                                                          number (if known)
                            First Name                       Middle Name                          Last Name



 55.   Part 1: Total real estate, line 2..........................................................................................................................................➜         $63,249.96


 56.   Part 2: Total vehicles, line 5                                                                                          $2,125.50


 57.   Part 3: Total personal and household items, line 15                                                                     $6,300.00


 58.   Part 4: Total financial assets, line 36                                                                                       $2.39


 59.   Part 5: Total business-related property, line 45                                                                              $0.00


 60.   Part 6: Total farm- and fishing-related property, line 52                                                                     $0.00


 61.   Part 7: Total other property not listed, line 54                                                +                             $0.00


 62.   Total personal property. Add lines 56 through 61..............                                                          $8,427.89            Copy personal property total➜     +   $8,427.89




 63.   Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................                        $71,677.85




Official Form 106A/B                                                                                            Schedule A/B: Property                                                       page 9
              Case 19-02113-JMC-7               Doc 1       Filed 03/29/19          EOD 03/29/19 13:18:02         Pg 20 of 103
 Debtor 1              Tami           Sheri                Underwood                            Case number (if known)
                       First Name     Middle Name           Last Name



                                                    SCHEDULE A/B: PROPERTY
                                                               Continuation Page

 6. Household goods and furnishings
     Dishes, pots and pans, and misc. household furnishings.                                                                     $1,000.00
     Bed, dresser, nightstand, linens, kitchenware, and misc. household goods and furnishings                                    $1,500.00




Official Form 106A/B                                                Schedule A/B: Property
                Case 19-02113-JMC-7                           Doc 1     Filed 03/29/19              EOD 03/29/19 13:18:02                Pg 21 of 103
 Fill in this information to identify your case:

  Debtor 1                    Tami                    Sheri             Underwood
                              First Name           Middle Name          Last Name

  Debtor 2
  (Spouse, if filing)         First Name           Middle Name          Last Name

  United States Bankruptcy Court for the:                         Southern District of Indiana

  Case number                                                                                                                          ❑    Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                         04/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1: Identify the Property You Claim as Exempt

       Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
 1.
       ✔ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
       ❑
       ❑ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2.    For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 Brief description of the property and line on                 Current value of the       Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                         portion you own
                                                               Copy the value from        Check only one box for each exemption.
                                                               Schedule A/B

                                                                                          ✔
 Brief description:
 Single family residence                                                    $62,850.00
                                                                                          ❑                   $0.00                Ind. Code § 34-55-10-2(c)(1)

  1069 Taurus Ln Franklin, IN 46131-7020                                                  ❑    100% of fair market value, up to
                                                                                               any applicable statutory limit
 Line from
 Schedule A/B:          1.1


                                                                                          ✔
 Brief description:
 1/3 interest in mineral rights in one acre of land                            $399.96
                                                                                          ❑                  $399.96               Ind. Code § 34-55-10-2(c)(2)

 (owned with brother and sister)                                                          ❑    100% of fair market value, up to
  PA                                                                                           any applicable statutory limit

 Line from
 Schedule A/B:          1.2


 3.    Are you claiming a homestead exemption of more than $160,375?
       (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
       ✔ No
       ❑
       ❑ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
          ❑ No
          ❑ Yes



Official Form 106C                                               Schedule C: The Property You Claim as Exempt                                                     page 1 of 2
 Debtor 1      CaseTami
                     19-02113-JMC-7
                               Sheri                  Doc 1      Filed 03/29/19
                                                                 Underwood                  EOD 03/29/19Case
                                                                                                         13:18:02          Pg 22 of 103
                                                                                                             number (if known)
                      First Name           Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on           Current value of the      Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                   portion you own
                                                         Copy the value from       Check only one box for each exemption.
                                                         Schedule A/B

                                                                                   ✔
 Brief description:
 2012 Chevy Cruze                                                     $2,125.50
                                                                                   ❑                  $0.00                 Ind. Code § 34-55-10-2(c)(2)

 Good condition                                                                    ❑   100% of fair market value, up to
                                                                                       any applicable statutory limit
 Line from
 Schedule A/B:        3.1


                                                                                   ✔
 Brief description:
 Bed, dresser, nightstand, linens, kitchenware, and                   $1,500.00
                                                                                   ❑                $1,500.00               Ind. Code § 34-55-10-2(c)(2)

 misc. household goods and furnishings                                             ❑   100% of fair market value, up to
                                                                                       any applicable statutory limit
 Line from
 Schedule A/B:         6


                                                                                   ✔
 Brief description:
 Dishes, pots and pans, and misc. household                           $1,000.00
                                                                                   ❑                  $0.00                 Ind. Code § 34-55-10-2(c)(2)

 furnishings.                                                                      ❑   100% of fair market value, up to
                                                                                       any applicable statutory limit
 Line from
 Schedule A/B:         6


                                                                                   ✔
 Brief description:
 TV, mobile phone, laptop.                                            $1,000.00
                                                                                   ❑                $1,000.00               Ind. Code § 34-55-10-2(c)(2)
                                                                                   ❑   100% of fair market value, up to
 Line from                                                                             any applicable statutory limit
 Schedule A/B:         7


                                                                                   ✔
 Brief description:
 Used clothing                                                          $600.00
                                                                                   ❑                 $600.00                Ind. Code § 34-55-10-2(c)(2)
                                                                                   ❑   100% of fair market value, up to
 Line from                                                                             any applicable statutory limit
 Schedule A/B:        11


                                                                                   ✔
 Brief description:
 Sapphire ring                                                        $2,000.00
                                                                                   ❑                $2,000.00               Ind. Code § 34-55-10-2(c)(2)
                                                                                   ❑   100% of fair market value, up to
 Line from                                                                             any applicable statutory limit
 Schedule A/B:        12


                                                                                   ✔
 Brief description:
 Dog                                                                    $200.00
                                                                                   ❑                 $200.00                Ind. Code § 34-55-10-2(c)(2)
                                                                                   ❑   100% of fair market value, up to
 Line from                                                                             any applicable statutory limit
 Schedule A/B:        13


                                                                                   ✔
 Brief description:
 PNC Bank                                                                  $2.39
                                                                                   ❑                  $2.39                 Ind. Code § 34-55-10-2(c)(3)

 Checking account                                                                  ❑   100% of fair market value, up to
                                                                                       any applicable statutory limit
 Line from
 Schedule A/B:        17




Official Form 106C                                         Schedule C: The Property You Claim as Exempt                                                    page 2 of 2
                 Case 19-02113-JMC-7
 Fill in this information to identify your case:
                                                                 Doc 1        Filed 03/29/19                 EOD 03/29/19 13:18:02                      Pg 23 of 103

  Debtor 1                       Tami                    Sheri                Underwood
                                 First Name          Middle Name             Last Name

  Debtor 2
  (Spouse, if filing)            First Name          Middle Name             Last Name

  United States Bankruptcy Court for the:                              Southern District of Indiana

  Case number                                                                                                                                          ❑    Check if this is an
  (if known)                                                                                                                                                amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                           12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
      ❑No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List All Secured Claims

 2.     List all secured claims. If a creditor has more than one secured claim, list the creditor separately for           Column A               Column B              Column C
        each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much          Amount of claim        Value of collateral   Unsecured
        as possible, list the claims in alphabetical order according to the creditor’s name.                               Do not deduct the      that supports         portion
                                                                                                                           value of collateral.   this claim            If any
 2.1 Ashmore Trace Apartments                               Describe the property that secures the claim:                           $3,356.70            $62,850.00                 $0.00
        Creditor's Name
                                                             Single family residence
         Attn: Highest Executive Officer Found               1069 Taurus Ln Franklin, IN 46131-7020
         902 Wallington Cir
        Number          Street
                                                            As of the date you file, the claim is: Check all that apply.

         Greenwood, IN 46143-2353                           ❑Contingent
        City                        State     ZIP Code      ❑Unliquidated
        Who owes the debt? Check one.                       ❑Disputed
        ✔ Debtor 1 only
        ❑                                                   Nature of lien. Check all that apply.
        ❑Debtor 2 only                                      ❑An agreement you made (such as mortgage or
        ❑Debtor 1 and Debtor 2 only                               secured car loan)
        ❑At least one of the debtors and another            ❑Statutory lien (such as tax lien, mechanic's lien)
        ❑Check if this claim relates to a                   ✔ Judgment lien from a lawsuit
                                                            ❑
           community debt
                                                            ❑Other (including a right to offset)
        Date debt was incurred
        8/8/2018                                            Last 4 digits of account number 1            1   9    6

         Remarks: Judgment in Cause No. 41D03-1804-SC-001196



         Add the dollar value of your entries in Column A on this page. Write that number here:                                            $3,356.70




Official Form 106D                                               Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 7
 Debtor 1     CaseTami
                    19-02113-JMC-7
                              Sheri                 Doc 1          Filed 03/29/19
                                                                   Underwood                       EOD 03/29/19Case
                                                                                                                13:18:02          Pg 24 of 103
                                                                                                                    number (if known)
                       First Name         Middle Name              Last Name


                                                                                                                 Column A               Column B              Column C
              Additional Page
                                                                                                                 Amount of claim        Value of collateral   Unsecured
  Part 1:     After listing any entries on this page, number them beginning with                                 Do not deduct the      that supports         portion
              2.3, followed by 2.4, and so forth.                                                                value of collateral.   this claim            If any



 2.2 Barclays Bank Delaware                       Describe the property that secures the claim:                           $2,024.92            $62,850.00                   $0.00
     Creditor's Name
                                                   Single family residence
      PO Box 8801                                  1069 Taurus Ln Franklin, IN 46131-7020
     Number          Street
      Wilmington, DE 19899                        As of the date you file, the claim is: Check all that apply.
     City                      State   ZIP Code   ❑Contingent
     Who owes the debt? Check one.                ❑Unliquidated
     ✔ Debtor 1 only
     ❑                                            ❑Disputed
     ❑Debtor 2 only                               Nature of lien. Check all that apply.
     ❑Debtor 1 and Debtor 2 only                  ❑An agreement you made (such as mortgage or
     ❑At least one of the debtors and another        secured car loan)
     ❑Check if this claim relates to a            ❑Statutory lien (such as tax lien, mechanic's lien)
        community debt                            ✔ Judgment lien from a lawsuit
                                                  ❑
     Date debt was incurred                       ❑Other (including a right to offset)
     02/20/2018
                                                  Last 4 digits of account number 1            2   7    5




      Remarks: Judgment in Cause No. 41D04-1712-CC-001275




 2.3 Capital One Auto Finance                     Describe the property that secures the claim:                           $8,595.00              $2,125.50           $6,469.50
     Creditor's Name
                                                   2012 Chevy Cruze
      Attn: Bankruptcy                             Good condition
      PO Box 30285
     Number          Street
                                                  As of the date you file, the claim is: Check all that apply.

      Salt Lake City, UT 84130-0285               ❑Contingent
     City                      State   ZIP Code   ❑Unliquidated
     Who owes the debt? Check one.                ❑Disputed
     ❑Debtor 1 only                               Nature of lien. Check all that apply.
     ❑Debtor 2 only                               ✔An agreement you made (such as mortgage or
                                                  ❑
     ❑Debtor 1 and Debtor 2 only                     secured car loan)
     ✔At least one of the debtors and another
     ❑                                            ❑Statutory lien (such as tax lien, mechanic's lien)
     ❑Check if this claim relates to a            ❑Judgment lien from a lawsuit
        community debt
                                                  ❑Other (including a right to offset)
     Date debt was incurred
     3/1/2014                                     Last 4 digits of account number 1            0   0    1




      Remarks: Auto Loan




      Add the dollar value of your entries in Column A on this page. Write that number here:                                    $10,619.92




Official Form 106D                        Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 7
 Debtor 1     CaseTami
                    19-02113-JMC-7
                              Sheri                  Doc 1          Filed 03/29/19
                                                                    Underwood                       EOD 03/29/19Case
                                                                                                                 13:18:02          Pg 25 of 103
                                                                                                                     number (if known)
                       First Name          Middle Name              Last Name


                                                                                                                  Column A               Column B              Column C
              Additional Page
                                                                                                                  Amount of claim        Value of collateral   Unsecured
  Part 1:     After listing any entries on this page, number them beginning with                                  Do not deduct the      that supports         portion
              2.3, followed by 2.4, and so forth.                                                                 value of collateral.   this claim            If any



 2.4 Eagle Accounts Group, Inc.                    Describe the property that secures the claim:                           $1,467.47            $62,850.00                   $0.00
     Creditor's Name
                                                    Single family residence
      Attn: Chet D. Klene, Reg. Agent               1069 Taurus Ln Franklin, IN 46131-7020
      7510 Madison Avenue
     Number          Street
                                                   As of the date you file, the claim is: Check all that apply.

      Indianapolis, IN 46227                       ❑Contingent
     City                      State    ZIP Code   ❑Unliquidated
     Who owes the debt? Check one.                 ❑Disputed
     ✔ Debtor 1 only
     ❑                                             Nature of lien. Check all that apply.
     ❑Debtor 2 only                                ❑An agreement you made (such as mortgage or
     ❑Debtor 1 and Debtor 2 only                      secured car loan)
     ❑At least one of the debtors and another      ❑Statutory lien (such as tax lien, mechanic's lien)
     ❑Check if this claim relates to a             ✔ Judgment lien from a lawsuit
                                                   ❑
        community debt
                                                   ❑Other (including a right to offset)
     Date debt was incurred
     11/28/2018                                    Last 4 digits of account number 2            8   6    9




      Remarks: Judgment in Cause No. 41D02-1809-SC-002869




 2.5 LVNV Funding, LLC                             Describe the property that secures the claim:                           $1,064.29            $62,850.00                   $0.00
     Creditor's Name
                                                    Single family residence
      c/o Corporation Service Company               1069 Taurus Ln Franklin, IN 46131-7020
      135 N Pennsylvania St Ste 1610
     Number          Street
                                                   As of the date you file, the claim is: Check all that apply.

      Indianapolis, IN 46204-2448                  ❑Contingent
     City                      State    ZIP Code   ❑Unliquidated
     Who owes the debt? Check one.                 ❑Disputed
     ✔ Debtor 1 only
     ❑                                             Nature of lien. Check all that apply.
     ❑Debtor 2 only                                ❑An agreement you made (such as mortgage or
     ❑Debtor 1 and Debtor 2 only                      secured car loan)
     ❑At least one of the debtors and another      ❑Statutory lien (such as tax lien, mechanic's lien)
     ❑Check if this claim relates to a             ✔ Judgment lien from a lawsuit
                                                   ❑
        community debt
                                                   ❑Other (including a right to offset)
     Date debt was incurred
     8/8/2017                                      Last 4 digits of account number 0            2   8    5




      Remarks: Judgment in Cause No. 41D04-1703-CC-000285




      Add the dollar value of your entries in Column A on this page. Write that number here:                                      $2,531.76




Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 7
 Debtor 1     CaseTami
                    19-02113-JMC-7
                              Sheri                 Doc 1          Filed 03/29/19
                                                                   Underwood                       EOD 03/29/19Case
                                                                                                                13:18:02          Pg 26 of 103
                                                                                                                    number (if known)
                       First Name         Middle Name              Last Name


                                                                                                                 Column A               Column B              Column C
              Additional Page
                                                                                                                 Amount of claim        Value of collateral   Unsecured
  Part 1:     After listing any entries on this page, number them beginning with                                 Do not deduct the      that supports         portion
              2.3, followed by 2.4, and so forth.                                                                value of collateral.   this claim            If any



 2.6 Progressive Leasing                          Describe the property that secures the claim:                             $750.16              $1,000.00                  $0.00
     Creditor's Name
                                                   Dishes, pots and pans, and misc. household
      Attn: Bankruptcy Dept.                       furnishings.
      256 W Data Dr
     Number          Street
                                                  As of the date you file, the claim is: Check all that apply.

      Draper, UT 84020-2315                       ❑Contingent
     City                      State   ZIP Code   ❑Unliquidated
     Who owes the debt? Check one.                ❑Disputed
     ✔ Debtor 1 only
     ❑                                            Nature of lien. Check all that apply.
     ❑Debtor 2 only                               ❑An agreement you made (such as mortgage or
     ❑Debtor 1 and Debtor 2 only                     secured car loan)
     ❑At least one of the debtors and another     ❑Statutory lien (such as tax lien, mechanic's lien)
     ❑Check if this claim relates to a            ❑Judgment lien from a lawsuit
        community debt                            ✔Other (including a right to offset)
                                                  ❑
     Date debt was incurred                           Lease
     2018
                                                  Last 4 digits of account number 1            4   7    4




 2.7 Progressive Leasing                          Describe the property that secures the claim:                             $819.87              $1,000.00                  $0.00
     Creditor's Name
                                                   Dishes, pots and pans, and misc. household
      Attn: Bankruptcy Dept.                       furnishings.
      256 W Data Dr
     Number          Street
                                                  As of the date you file, the claim is: Check all that apply.

      Draper, UT 84020-2315                       ❑Contingent
     City                      State   ZIP Code   ❑Unliquidated
     Who owes the debt? Check one.                ❑Disputed
     ✔ Debtor 1 only
     ❑                                            Nature of lien. Check all that apply.
     ❑Debtor 2 only                               ❑An agreement you made (such as mortgage or
     ❑Debtor 1 and Debtor 2 only                     secured car loan)
     ❑At least one of the debtors and another     ❑Statutory lien (such as tax lien, mechanic's lien)
     ❑Check if this claim relates to a            ❑Judgment lien from a lawsuit
        community debt
                                                  ❑Other (including a right to offset)
     Date debt was incurred
     2018                                         Last 4 digits of account number 0            7   3    4




      Add the dollar value of your entries in Column A on this page. Write that number here:                                     $1,570.03




Official Form 106D                        Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 4 of 7
 Debtor 1     CaseTami
                    19-02113-JMC-7
                              Sheri                 Doc 1          Filed 03/29/19
                                                                   Underwood                       EOD 03/29/19Case
                                                                                                                13:18:02          Pg 27 of 103
                                                                                                                    number (if known)
                       First Name         Middle Name              Last Name


                                                                                                                 Column A               Column B              Column C
              Additional Page
                                                                                                                 Amount of claim        Value of collateral   Unsecured
  Part 1:     After listing any entries on this page, number them beginning with                                 Do not deduct the      that supports         portion
              2.3, followed by 2.4, and so forth.                                                                value of collateral.   this claim            If any



 2.8 South Shore Bank                             Describe the property that secures the claim:                          $87,462.00            $62,850.00           $24,612.00
     Creditor's Name
                                                   Single family residence
      Attn: Bankruptcy                             1069 Taurus Ln Franklin, IN 46131-7020
      PO Box 151
     Number          Street
                                                  As of the date you file, the claim is: Check all that apply.

      Weymouth, MA 02188                          ❑Contingent
     City                      State   ZIP Code   ❑Unliquidated
     Who owes the debt? Check one.                ❑Disputed
     ❑Debtor 1 only                               Nature of lien. Check all that apply.
     ❑Debtor 2 only                               ✔An agreement you made (such as mortgage or
                                                  ❑
     ❑Debtor 1 and Debtor 2 only                     secured car loan)
     ✔At least one of the debtors and another
     ❑                                            ❑Statutory lien (such as tax lien, mechanic's lien)
     ❑Check if this claim relates to a            ❑Judgment lien from a lawsuit
        community debt
                                                  ❑Other (including a right to offset)
     Date debt was incurred
     6/1/2005                                     Last 4 digits of account number 8            4   9    1




      Remarks: Mortgage



      Add the dollar value of your entries in Column A on this page. Write that number here:                                    $87,462.00




Official Form 106D                        Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 5 of 7
 Debtor 1        CaseTami
                       19-02113-JMC-7
                                 Sheri                 Doc 1        Filed 03/29/19
                                                                    Underwood                  EOD 03/29/19Case
                                                                                                            13:18:02          Pg 28 of 103
                                                                                                                number (if known)
                       First Name           Middle Name             Last Name



 Part 2: List Others to Be Notified for a Debt That You Already Listed

 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is trying
 to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more than one
 creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any debts in Part 1,
 do not fill out or submit this page.

    1                                                                                        On which line in Part 1 did you enter the creditor?     2
        Barclays Bank Delaware
        Name
                                                                                             Last 4 digits of account number 6       7    9   8
        PO Box 8801
        Number         Street



        Wilmington, DE 19899
        City                                                State         ZIP Code


    2                                                                                        On which line in Part 1 did you enter the creditor?     5
        Denise Marie Hallett
        Name
                                                                                             Last 4 digits of account number 0       2    8   5
        Po Box 757
        Number         Street
        Attorney at Law

        Hobart, IN 46342-0757
        City                                                State         ZIP Code


    3                                                                                        On which line in Part 1 did you enter the creditor?     1
        Gene B. Glick Co., Inc.
        Name
                                                                                             Last 4 digits of account number 1       1    9   6
        8801 River Crossing Blvd Ste 200
        Number         Street
        Attn: Adam J. Richter, Reg. Agent

        Indianapolis, IN 46240-2295
        City                                                State         ZIP Code


    4                                                                                        On which line in Part 1 did you enter the creditor?     4
        Joseph Brian Walterman
        Name
                                                                                             Last 4 digits of account number 2       8    6   9
        PO Box 631
        Number         Street
        Attorney at Law

        Greenwood, IN 46142
        City                                                State         ZIP Code


    5                                                                                        On which line in Part 1 did you enter the creditor?     8
        JP Morgan Chase Bank, N.A.
        Name
                                                                                             Last 4 digits of account number
        Po Box 78420
        Number         Street
        Attn: Bankruptcy Dept.

        Phoenix, AZ 85062-8420
        City                                                State         ZIP Code


    6                                                                                        On which line in Part 1 did you enter the creditor?     2
        Kara A. Graham
        Name
                                                                                             Last 4 digits of account number 1       2    7   5
        4645 Executive Drive
        Number         Street
        Levy & Associates LLC

        Columbus, OH 43220
        City                                                State         ZIP Code




Official Form 106D                               Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                      page 6 of 7
 Debtor 1        CaseTami
                       19-02113-JMC-7
                                 Sheri                  Doc 1        Filed 03/29/19
                                                                     Underwood                 EOD 03/29/19Case
                                                                                                            13:18:02          Pg 29 of 103
                                                                                                                number (if known)
                        First Name           Middle Name             Last Name



 Part 2: List Others to Be Notified for a Debt That You Already Listed Additional Page
    7                                                                                        On which line in Part 1 did you enter the creditor?   1
         L B Gray LLC
        Name
                                                                                             Last 4 digits of account number 6      6   1    3
         9100 Keystone Xing Ste 850
        Number          Street
         Attn: Bankruptcy Dept.

         Indianapolis, IN 46240-0015
        City                                                 State         ZIP Code



    8                                                                                        On which line in Part 1 did you enter the creditor?   1
         Rachel L. Elmore
        Name
                                                                                             Last 4 digits of account number 1      1   9    6
         9100 Keystone Crossing Ste. 870
        Number          Street



         Indianapolis, IN 46240
        City                                                 State         ZIP Code



    9                                                                                        On which line in Part 1 did you enter the creditor?   5
         Stenger & Stenger, P.C.
        Name
                                                                                             Last 4 digits of account number 0      2   8    5
         2618 East Paris Ave Se
        Number          Street
         Attn: Bankruptcy Dept.

         Grand Rapids, MI 49546-2454
        City                                                 State         ZIP Code


        If this is the last page of your form, add the dollar value totals from all pages. Write that number             $105,540.41
        here:




Official Form 106D                                Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                  page 7 of 7
                Case 19-02113-JMC-7
 Fill in this information to identify your case:
                                                           Doc 1      Filed 03/29/19              EOD 03/29/19 13:18:02                      Pg 30 of 103

  Debtor 1                   Tami                  Sheri               Underwood
                             First Name            Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                        Southern District of Indiana

  Case number                                                                                                                               ❑    Check if this is an
  (if known)                                                                                                                                     amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                        12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Hold Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

 Part 1: List All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
     ❑ No. Go to Part 2.
     ✔ Yes.
     ❑
  2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
     identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
     possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
     Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
     (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                  Total       Priority         Nonpriority
                                                                                                                                  claim       amount           amount

2.1      Indiana Department of Revenue                                                                                              unknown         unknown         unknown
                                                                    Last 4 digits of account number
        Priority Creditor's Name
                                                                    When was the debt incurred?
         Bankruptcy Section, N-240 MS 108
                                                                    As of the date you file, the claim is: Check all that
         100 N Senate Ave                                           apply.
        Number           Street                                     ❑ Contingent
         Indianapolis, IN 46204-2273                                ❑ Unliquidated
        City                               State   ZIP Code
                                                                    ❑ Disputed
        Who incurred the debt? Check one.
        ✔
        ❑
                                                                    Type of PRIORITY unsecured claim:
          Debtor 1 only
                                                                    ❑ Domestic support obligations
        ❑ Debtor 2 only                                             ✔ Taxes and certain other debts you owe the
                                                                    ❑
        ❑ Debtor 1 and Debtor 2 only                                    government
        ❑ At least one of the debtors and another                   ❑ Claims for death or personal injury while you were
        ❑ Check if this claim is for a community debt                   intoxicated
        Is the claim subject to offset?                             ❑ Other. Specify
        ✔ No
        ❑
        ❑ Yes
        Remarks: Notice Only




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 34
 Debtor 1       CaseTami
                      19-02113-JMC-7
                                Sheri                   Doc 1       Filed 03/29/19
                                                                    Underwood                   EOD 03/29/19Case
                                                                                                             13:18:02          Pg 31 of 103
                                                                                                                 number (if known)
                       First Name             Middle Name           Last Name



 Part 1: Your PRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.                   Total     Priority           Nonpriority
                                                                                                                           claim     amount             amount

2.2     Internal Revenue Service                                  Last 4 digits of account number 5980                       $3,178.01      $3,178.01             $0.00
       Priority Creditor's Name
                                                                   When was the debt incurred?        10/30/2016
        Centralized Insolvency Operations
                                                                  As of the date you file, the claim is: Check all that
        Po Box 7346                                               apply.
       Number           Street                                    ❑   Contingent
        Philadelphia, PA 19101-7346
       City                              State     ZIP Code
                                                                  ❑   Unliquidated
                                                                  ❑   Disputed
       Who incurred the debt? Check one.
       ❑      Debtor 1 only
                                                                  Type of PRIORITY unsecured claim:

       ❑                                                          ❑   Domestic support obligations
              Debtor 2 only
                                                                  ✔
                                                                  ❑
       ❑      Debtor 1 and Debtor 2 only
                                                                      Taxes and certain other debts you owe the
                                                                      government
       ✔
       ❑      At least one of the debtors and another             ❑   Claims for death or personal injury while you were
       ❑      Check if this claim is for a community debt             intoxicated
       Is the claim subject to offset?                            ❑   Other. Specify
       ✔
       ❑      No
       ❑      Yes
        Remarks: Liability for 1040 income taxes
2.3     Internal Revenue Service                                  Last 4 digits of account number 5980                       $2,146.64      $2,146.64             $0.00
       Priority Creditor's Name
                                                                   When was the debt incurred?        12/31/2015
        Centralized Insolvency Operations
                                                                  As of the date you file, the claim is: Check all that
        Po Box 7346                                               apply.
       Number           Street                                    ❑   Contingent
        Philadelphia, PA 19101-7346
       City                              State     ZIP Code
                                                                  ❑   Unliquidated
                                                                  ❑   Disputed
       Who incurred the debt? Check one.
       ❑      Debtor 1 only
                                                                  Type of PRIORITY unsecured claim:

       ❑                                                          ❑   Domestic support obligations
              Debtor 2 only
                                                                  ✔
                                                                  ❑
       ❑      Debtor 1 and Debtor 2 only
                                                                      Taxes and certain other debts you owe the
                                                                      government
       ✔
       ❑      At least one of the debtors and another             ❑   Claims for death or personal injury while you were
       ❑      Check if this claim is for a community debt             intoxicated
       Is the claim subject to offset?                            ❑   Other. Specify
       ✔
       ❑      No
       ❑      Yes
        Remarks: Liability for 1040 taxes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 2 of 34
 Debtor 1          CaseTami
                         19-02113-JMC-7
                                   Sheri                   Doc 1        Filed 03/29/19
                                                                        Underwood                    EOD 03/29/19Case
                                                                                                                  13:18:02          Pg 32 of 103
                                                                                                                      number (if known)
                       First Name              Middle Name              Last Name

 Part 2: List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
      ❑     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      ✔
      ❑     Yes.
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
     unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
     than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of
     Part 2.
                                                                                                                                                             Total claim

4.1     Afni, Inc.                                                                Last 4 digits of account number 1386                                                $1,323.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          06/01/2018
        Attn: Bankruptcy
                                                                                  As of the date you file, the claim is: Check all that apply.
        PO Box 3427                                                               ❑ Contingent
                                                                                  ❑ Unliquidated
        Number           Street

                                                                                  ❑ Disputed
        Bloomington, IL 61702
        City                              State     ZIP Code
                                                                                  Type of NONPRIORITY unsecured claim:
                                                                                  ❑ Student loans
        Who incurred the debt? Check one.
        ✔ Debtor 1 only
        ❑
                                                                                  ❑ Obligations arising out of a separation agreement or
        ❑ Debtor 2 only                                                               divorce that you did not report as priority claims
        ❑ Debtor 1 and Debtor 2 only                                              ❑ Debts to pension or profit-sharing plans, and other
        ❑ At least one of the debtors and another                                     similar debts
        ❑ Check if this claim is for a community debt                             ✔ Other. Specify
                                                                                  ❑
                                                                                      Collection agent for AT&T Mobility
        Is the claim subject to offset?
        ✔ No
        ❑
        ❑ Yes
4.2     American Health Network of Indiana, LLC                                   Last 4 digits of account number 6072                                                     $532.74
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?
        10689 N. Pennsylvania St #200
                                                                                  As of the date you file, the claim is: Check all that apply.
        Number           Street
        Indianapolis, IN 46280
                                                                                  ❑ Contingent
        City                              State     ZIP Code                      ❑ Unliquidated
        Who incurred the debt? Check one.
                                                                                  ❑ Disputed
        ✔
        ❑ Debtor 1 only                                                           Type of NONPRIORITY unsecured claim:
        ❑ Debtor 2 only                                                           ❑ Student loans
        ❑ Debtor 1 and Debtor 2 only
                                                                                  ❑ Obligations arising out of a separation agreement or
                                                                                      divorce that you did not report as priority claims
        ❑ At least one of the debtors and another
                                                                                  ❑ Debts to pension or profit-sharing plans, and other
        ❑ Check if this claim is for a community debt                                 similar debts
        Is the claim subject to offset?                                           ✔ Other. Specify
                                                                                  ❑
        ✔ No
        ❑                                                                             Medical Services
        ❑ Yes
4.3     American Health Network of Johnson County                                 Last 4 digits of account number 6072                                                      $40.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          04/26/2016
        1300 W Jefferson St Ste C                                                 As of the date you file, the claim is: Check all that apply.
                                                                                  ❑ Contingent
        Number           Street

                                                                                  ❑ Unliquidated
        Franklin, IN 46131-9121
        City                              State     ZIP Code
                                                                                  ❑ Disputed
        Who incurred the debt? Check one.
        ✔
        ❑ Debtor 1 only
                                                                                  Type of NONPRIORITY unsecured claim:

        ❑                                                                         ❑ Student loans
                                                                                  ❑ Obligations arising out of a separation agreement or
          Debtor 2 only
        ❑ Debtor 1 and Debtor 2 only                                                  divorce that you did not report as priority claims
        ❑ At least one of the debtors and another                                 ❑ Debts to pension or profit-sharing plans, and other
        ❑ Check if this claim is for a community debt                                 similar debts
        Is the claim subject to offset?
                                                                                  ✔ Other. Specify
                                                                                  ❑
        ✔ No
        ❑                                                                             Medical Services

        ❑ Yes



Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 3 of 34
                Case 19-02113-JMC-7                       Doc 1       Filed 03/29/19             EOD 03/29/19 13:18:02                       Pg 33 of 103
 Debtor 1              Tami                  Sheri                    Underwood                                        Case number (if known)
                       First Name             Middle Name             Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.4     American Health Network of Johnson County                             Last 4 digits of account number 1741                                                $150.37
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          06/29/2017
        1300 W Jefferson St Ste C
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Franklin, IN 46131-9121
                                                                              ❑   Contingent
       City                              State       ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  Medical Services

       ❑      Yes
4.5     American Health Network of Johnson County                             Last 4 digits of account number 1741                                                 $20.50
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          12/15/2017
        1300 W Jefferson St Ste C
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Franklin, IN 46131-9121
                                                                              ❑   Contingent
       City                              State       ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  Medical Services

       ❑      Yes
4.6     American Health Network of Johnson County                             Last 4 digits of account number 6072                                                $564.41
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        1300 W Jefferson St Ste C
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Franklin, IN 46131-9121                                               ❑   Contingent
       City                              State       ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                  divorce that you did not report as priority claims

       ❑                                                                      ❑   Debts to pension or profit-sharing plans, and other
              Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  Medical Services
       ❑      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                page 4 of 34
                Case 19-02113-JMC-7                       Doc 1       Filed 03/29/19             EOD 03/29/19 13:18:02                       Pg 34 of 103
 Debtor 1              Tami                  Sheri                    Underwood                                        Case number (if known)
                       First Name             Middle Name             Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.7     Big Picture Loans, LLC                                                Last 4 digits of account number 5749                                           $1,332.40
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          06/05/2018
        Attn: Customer Service
                                                                              As of the date you file, the claim is: Check all that apply.
        Po Box 704
       Number           Street
                                                                              ❑   Contingent

        Watersmeet, MI 49969-0704
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Unsecured loan
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.8     Capital One                                                           Last 4 digits of account number 8852                                                $187.11
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          12/14/2018
        Attn: Bankruptcy
                                                                              As of the date you file, the claim is: Check all that apply.
        PO Box 30285
       Number           Street
                                                                              ❑   Contingent

        Salt Lake City, UT 84130-0285
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Credit Card
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.9     Center for Diagnostic Imaging                                         Last 4 digits of account number 2056                                                $300.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          12/11/2018
        Po Box 2303 Dept 163
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Indianapolis, IN 46206-2303
                                                                              ❑   Contingent
       City                              State       ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  Medical Services

       ❑      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                page 5 of 34
                Case 19-02113-JMC-7                       Doc 1       Filed 03/29/19             EOD 03/29/19 13:18:02                       Pg 35 of 103
 Debtor 1              Tami                  Sheri                    Underwood                                        Case number (if known)
                       First Name             Middle Name             Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.10    CHN JMH Ventures LLC                                                  Last 4 digits of account number 3429                                                $700.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          07/18/2018
        7610 Solutions Ctr
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Chicago, IL 60677-7006
                                                                              ❑   Contingent
       City                              State       ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  Medical Services

       ❑      Yes
4.11    Choice Recovery                                                       Last 4 digits of account number 0807                                                $114.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          06/01/2016
        1550 Old Henderson Road Suite 100
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Columbus, OH 43220
                                                                              ❑   Contingent
       City                              State       ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  Collection agent for Morton Family Dental Care

       ❑      Yes
4.12    Comenity Bank                                                         Last 4 digits of account number 9221                                                $436.69
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          02/07/2017
        Attn: Bankruptcy Dept.
                                                                              As of the date you file, the claim is: Check all that apply.
        PO Box 182125
       Number           Street
                                                                              ❑   Contingent

        Columbus, OH 43218
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Credit Card - Lane Bryant
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                page 6 of 34
                Case 19-02113-JMC-7                       Doc 1       Filed 03/29/19             EOD 03/29/19 13:18:02                       Pg 36 of 103
 Debtor 1              Tami                  Sheri                    Underwood                                        Case number (if known)
                       First Name             Middle Name             Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.13    Commonwealth Financial Systems                                        Last 4 digits of account number 8368                                                $178.31
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          04/16/2016
        Attn: Bankruptcy Dept.
                                                                              As of the date you file, the claim is: Check all that apply.
        245 Main St
       Number           Street
                                                                              ❑   Contingent

        Dickson City, PA 18519-1641
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Collection agent for Pendrick Capital Partners II /
       Is the claim subject to offset?
                                                                                  Original Creditor: Greenway Trails Emerg Phys
       ✔
       ❑      No
       ❑      Yes
4.14    Community Health Network                                              Last 4 digits of account number 8772                                                 $25.63
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          12/26/2017
        Attn: Bankruptcy Dept.
                                                                              As of the date you file, the claim is: Check all that apply.
        Po Box 19202
       Number           Street
                                                                              ❑   Contingent

        Indianapolis, IN 46219-0202
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Medical Services
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.15    Credit Management, LP                                                 Last 4 digits of account number 7385                                                $167.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          01/01/2018
        Attn: Bankruptcy
                                                                              As of the date you file, the claim is: Check all that apply.
        PO Box 118288
       Number           Street
                                                                              ❑   Contingent

        Carrollton, TX 75011
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Collection agent for Comcast
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                page 7 of 34
                Case 19-02113-JMC-7                       Doc 1       Filed 03/29/19             EOD 03/29/19 13:18:02                       Pg 37 of 103
 Debtor 1              Tami                  Sheri                    Underwood                                        Case number (if known)
                       First Name             Middle Name             Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.16    Credit One Bank                                                       Last 4 digits of account number 0812                                                $420.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          03/01/2018
        ATTN: Bankruptcy
                                                                              As of the date you file, the claim is: Check all that apply.
        PO Box 98873
       Number           Street
                                                                              ❑   Contingent

        Las Vegas, NV 89193
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Credit Card
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.17    Dept of Ed / Navient                                                  Last 4 digits of account number 0630                                          $87,298.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          06/01/2016
        Attn: Claims Dept
                                                                              As of the date you file, the claim is: Check all that apply.
        PO Box 9635
       Number           Street
                                                                              ❑   Contingent

        Wilkes Barr, PA 18773-9635
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only
                                                                              ✔
                                                                              ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.18    Eagle Accounts Group, Inc.                                            Last 4 digits of account number 1000                                           $1,271.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          08/27/2014
        Attn: Bankruptcy
                                                                              As of the date you file, the claim is: Check all that apply.
        PO Box 17400
       Number           Street
                                                                              ❑   Contingent

        Indianapolis, IN 46217
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Collection agent for MyOrthoTeam.com
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                page 8 of 34
                Case 19-02113-JMC-7                       Doc 1       Filed 03/29/19             EOD 03/29/19 13:18:02                       Pg 38 of 103
 Debtor 1              Tami                  Sheri                    Underwood                                        Case number (if known)
                       First Name             Middle Name             Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.19    Eagle Accounts Group, Inc.                                            Last 4 digits of account number 1001                                                $212.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          08/27/2014
        Attn: Bankruptcy
                                                                              As of the date you file, the claim is: Check all that apply.
        PO Box 17400
       Number           Street
                                                                              ❑   Contingent

        Indianapolis, IN 46217
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Collection agent for South Emerson Anesthesia
       Is the claim subject to offset?
                                                                                  Associates
       ✔
       ❑      No
       ❑      Yes
4.20    Eagle Accounts Group, Inc.                                            Last 4 digits of account number 3952                                                $100.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          02/19/2015
        Attn: Bankruptcy
                                                                              As of the date you file, the claim is: Check all that apply.
        PO Box 17400
       Number           Street
                                                                              ❑   Contingent

        Indianapolis, IN 46217
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Collection agent for Larry J. Buckel, MD, Inc.
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.21    First National Bank                                                   Last 4 digits of account number 3162                                                $342.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          11/01/2014
        Attn: Bankruptcy
                                                                              As of the date you file, the claim is: Check all that apply.
        PO Box 5097
       Number           Street
                                                                              ❑   Contingent

        Sioux Falls, SD 57117-5097
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Credit Card - Legacy
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                page 9 of 34
                Case 19-02113-JMC-7                       Doc 1       Filed 03/29/19             EOD 03/29/19 13:18:02                       Pg 39 of 103
 Debtor 1              Tami                  Sheri                    Underwood                                        Case number (if known)
                       First Name             Middle Name             Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.22    First Savings Credit Card                                             Last 4 digits of account number 5305                                               $374.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          07/01/2014
        Attn: Bankruptcy Department
                                                                              As of the date you file, the claim is: Check all that apply.
        PO Box 5019
       Number           Street
                                                                              ❑   Contingent

        Sioux Falls, SD 57117
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Credit Card
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.23    Franciscan Alliance Inc.                                              Last 4 digits of account number 5329                                           $3,824.05
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          01/20/2018
        Attn: Bankruptcy Dept.
                                                                              As of the date you file, the claim is: Check all that apply.
        28044 Network Pl
       Number           Street
                                                                              ❑   Contingent

        Chicago, IL 60673-1280
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Medical Services
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.24    G. L. A. Collection Company                                           Last 4 digits of account number 9338                                               $121.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          05/01/2015
        Attn: Bankruptcy
                                                                              As of the date you file, the claim is: Check all that apply.
        PO Box 588
       Number           Street
                                                                              ❑   Contingent

        Greensburg, IN 47240-0588
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Collection agent for JWM Neurology
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                           page 10 of 34
                Case 19-02113-JMC-7                       Doc 1       Filed 03/29/19             EOD 03/29/19 13:18:02                       Pg 40 of 103
 Debtor 1              Tami                  Sheri                    Underwood                                        Case number (if known)
                       First Name             Middle Name             Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.25    Genesis BC/Celtic Bank                                                Last 4 digits of account number 9117                                               $331.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          12/01/2018
        Attn: Bankruptcy
                                                                              As of the date you file, the claim is: Check all that apply.
        268 South State Street Ste 300
       Number           Street
                                                                              ❑   Contingent

        Salt Lake City, UT 84111
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Credit Card
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.26    Gymboree Corporation                                                  Last 4 digits of account number 1275                                           unknown
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          04/09/2018
        Attn: Payroll / Human Resources
                                                                              As of the date you file, the claim is: Check all that apply.
        500 Howard St.
       Number           Street
                                                                              ❑   Contingent

        San Francisco, CA 94105
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  NOTICE ONLY - Garnishee Defendant in Cause No.
       Is the claim subject to offset?
                                                                                  41D04-1712-CC-001275
       ✔
       ❑      No
       ❑      Yes
4.27    Harris & Harris                                                       Last 4 digits of account number 4003                                           $3,824.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          05/31/2018
        111 W Jackson Blvd Suite 400
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Chicago, IL 60604
                                                                              ❑   Contingent
       City                              State       ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  Collection agent for Franciscan Health / Franciscan
                                                                                  Alliance Inc.
       ❑      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            page 11 of 34
                Case 19-02113-JMC-7                       Doc 1       Filed 03/29/19             EOD 03/29/19 13:18:02                       Pg 41 of 103
 Debtor 1              Tami                  Sheri                    Underwood                                        Case number (if known)
                       First Name             Middle Name             Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.28    Hoosier Foot and Ankle                                                Last 4 digits of account number 0661                                               $459.66
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          06/21/2018
        1159 W Jefferson St Ste 204
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Franklin, IN 46131-2795
                                                                              ❑   Contingent
       City                              State       ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  Medical Services

       ❑      Yes
4.29    Hoosier Foot and Ankle                                                Last 4 digits of account number 7861                                               $736.74
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          06/21/2018
        1159 W Jefferson St Ste 204
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Franklin, IN 46131-2795
                                                                              ❑   Contingent
       City                              State       ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  Medical Services

       ❑      Yes
4.30    Huntington National Bank                                              Last 4 digits of account number 2277                                           $1,360.98
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          11/15/2017
        PO Box 1558
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Columbus, OH 43216
                                                                              ❑   Contingent
       City                              State       ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  Credit Card

       ❑      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                           page 12 of 34
                Case 19-02113-JMC-7                       Doc 1       Filed 03/29/19             EOD 03/29/19 13:18:02                       Pg 42 of 103
 Debtor 1              Tami                  Sheri                    Underwood                                        Case number (if known)
                       First Name             Middle Name             Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.31    IMC Credit Services, LLC                                              Last 4 digits of account number 3693                                               $150.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          03/01/2018
        Attn: Bankruptcy
                                                                              As of the date you file, the claim is: Check all that apply.
        PO Box 20636
       Number           Street
                                                                              ❑   Contingent

        Indianapolis, IN 46220
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Collection agent for AHN/Anatomic Pathology Lab
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.32    Indiana Immediate Care                                                Last 4 digits of account number 8925                                                $19.80
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          11/13/2017
        Attn: Billing Department
                                                                              As of the date you file, the claim is: Check all that apply.
        Po Box 15206
       Number           Street
                                                                              ❑   Contingent

        Loves Park, IL 61132-5206
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Medical Services
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.33    Indiana Immediate Care                                                Last 4 digits of account number 8925                                                $89.71
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          08/19/2018
        Attn: Billing Department
                                                                              As of the date you file, the claim is: Check all that apply.
        Po Box 15206
       Number           Street
                                                                              ❑   Contingent

        Loves Park, IL 61132-5206
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Medical Services
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                           page 13 of 34
                Case 19-02113-JMC-7                       Doc 1       Filed 03/29/19             EOD 03/29/19 13:18:02                       Pg 43 of 103
 Debtor 1              Tami                  Sheri                    Underwood                                        Case number (if known)
                       First Name             Middle Name             Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.34    JMH OCC Health Immediate Care                                         Last 4 digits of account number 0373                                           unknown
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          09/26/2018
        Po Box 314
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Franklin, IN 46131-0314
                                                                              ❑   Contingent
       City                              State       ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  Medical Services

       ❑      Yes
4.35    JMH OCC Health Immediate Care                                         Last 4 digits of account number 0373                                               $147.09
       Nonpriority Creditor's Name
                                                                                                                   5/31-6
        Po Box 314                                                            When was the debt incurred?          /22/2018
       Number           Street
                                                                              As of the date you file, the claim is: Check all that apply.
        Franklin, IN 46131-0314
       City                              State       ZIP Code
                                                                              ❑   Contingent
                                                                              ❑   Unliquidated
       Who incurred the debt? Check one.
       ✔                                                                      ❑
       ❑
                                                                                  Disputed
              Debtor 1 only
       ❑
                                                                              Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                              ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only
                                                                              ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                             divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                     ❑   Debts to pension or profit-sharing plans, and other
       Is the claim subject to offset?                                            similar debts
       ✔                                                                      ✔
                                                                              ❑
       ❑      No                                                                  Other. Specify
                                                                                  Medical Services
       ❑      Yes
4.36    JMH OCC Health Immediate Care                                         Last 4 digits of account number 0373                                               $112.69
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          05/31/2018
        Po Box 314
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Franklin, IN 46131-0314
                                                                              ❑   Contingent
       City                              State       ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  Medical Services

       ❑      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                           page 14 of 34
                Case 19-02113-JMC-7                       Doc 1       Filed 03/29/19             EOD 03/29/19 13:18:02                       Pg 44 of 103
 Debtor 1              Tami                  Sheri                    Underwood                                        Case number (if known)
                       First Name             Middle Name             Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.37    Johnson Memorial Hospital                                             Last 4 digits of account number 0373                                               $34.40
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 669
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        1125 W Jefferson St
       Number           Street                                                    Contingent

        Franklin, IN 46131-2140                                               ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?                                            Medical Services
       ✔
       ❑      No
       ❑      Yes
4.38    Johnson Memorial Hospital                                             Last 4 digits of account number 3664                                               $64.28
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          09/07/2018
        PO Box 669
                                                                              As of the date you file, the claim is: Check all that apply.
        1125 W Jefferson St
       Number           Street
                                                                              ❑   Contingent

        Franklin, IN 46131-2140
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Medical Services
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.39    Johnson Memorial Hospital                                             Last 4 digits of account number 7249                                               $64.28
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          09/19/2018
        PO Box 669
                                                                              As of the date you file, the claim is: Check all that apply.
        1125 W Jefferson St
       Number           Street
                                                                              ❑   Contingent

        Franklin, IN 46131-2140
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Medical Services
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                           page 15 of 34
                Case 19-02113-JMC-7                       Doc 1       Filed 03/29/19             EOD 03/29/19 13:18:02                       Pg 45 of 103
 Debtor 1              Tami                  Sheri                    Underwood                                        Case number (if known)
                       First Name             Middle Name             Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.40    Johnson Memorial Hospital                                             Last 4 digits of account number 6474                                               $106.19
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          07/11/2018
        PO Box 669
                                                                              As of the date you file, the claim is: Check all that apply.
        1125 W Jefferson St
       Number           Street
                                                                              ❑   Contingent

        Franklin, IN 46131-2140
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Medical Services
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.41    Johnson Memorial Hospital                                             Last 4 digits of account number 7271                                               $185.59
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          06/22/2018
        PO Box 669
                                                                              As of the date you file, the claim is: Check all that apply.
        1125 W Jefferson St
       Number           Street
                                                                              ❑   Contingent

        Franklin, IN 46131-2140
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Medical Services
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.42    Johnson Memorial Hospital                                             Last 4 digits of account number 6256                                               $106.19
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          06/14/2018
        PO Box 669
                                                                              As of the date you file, the claim is: Check all that apply.
        1125 W Jefferson St
       Number           Street
                                                                              ❑   Contingent

        Franklin, IN 46131-2140
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Medical Services
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                           page 16 of 34
                Case 19-02113-JMC-7                       Doc 1       Filed 03/29/19             EOD 03/29/19 13:18:02                       Pg 46 of 103
 Debtor 1              Tami                  Sheri                    Underwood                                        Case number (if known)
                       First Name             Middle Name             Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.43    Johnson Memorial Hospital                                             Last 4 digits of account number 8049                                               $221.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          07/14/2016
        PO Box 669
                                                                              As of the date you file, the claim is: Check all that apply.
        1125 W Jefferson St
       Number           Street
                                                                              ❑   Contingent

        Franklin, IN 46131-2140
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Medical Services
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.44    JWM Neurology, PC                                                     Last 4 digits of account number 3305                                               $121.33
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          05/28/2015
        Attn: Bankruptcy Dept.
                                                                              As of the date you file, the claim is: Check all that apply.
        Po Box 2152
       Number           Street
                                                                              ❑   Contingent

        Indianapolis, IN 46206-2152
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Medical Services
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.45    KeyBank, N.A.                                                         Last 4 digits of account number XD01                                               $554.61
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          01/11/2018
        Attn: Bankruptcy Department
                                                                              As of the date you file, the claim is: Check all that apply.
        4910 Tiedeman Road
       Number           Street
                                                                              ❑   Contingent

        Brooklyn, OH 44144
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Credit Card
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                           page 17 of 34
                Case 19-02113-JMC-7                       Doc 1       Filed 03/29/19             EOD 03/29/19 13:18:02                       Pg 47 of 103
 Debtor 1              Tami                  Sheri                    Underwood                                        Case number (if known)
                       First Name             Middle Name             Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.46    Kohls                                                                 Last 4 digits of account number 5776                                               $224.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          09/01/2015
        Attn: Bankruptcy Dept.
                                                                              As of the date you file, the claim is: Check all that apply.
        Po Box 3120
       Number           Street
                                                                              ❑   Contingent

        Milwaukee, WI 53201-3120
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Charge Account
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.47    Kohls                                                                 Last 4 digits of account number 8288                                               $187.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          02/01/2014
        Attn: Bankruptcy Dept.
                                                                              As of the date you file, the claim is: Check all that apply.
        Po Box 3120
       Number           Street
                                                                              ❑   Contingent

        Milwaukee, WI 53201-3120
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Charge Account
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.48    Langdon Mortage Company                                               Last 4 digits of account number 2869                                           unknown
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          12/11/2018
        Attn: Payroll / Human Resources
                                                                              As of the date you file, the claim is: Check all that apply.
        250 E 96th St Ste 275
       Number           Street
                                                                              ❑   Contingent

        Indianapolis, IN 46240-3866
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  NOTICE ONLY - Garnishee Defendant in Cause No.
       Is the claim subject to offset?
                                                                                  41D02-1809-SC-002869
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                           page 18 of 34
                Case 19-02113-JMC-7                       Doc 1       Filed 03/29/19             EOD 03/29/19 13:18:02                       Pg 48 of 103
 Debtor 1              Tami                  Sheri                    Underwood                                        Case number (if known)
                       First Name             Middle Name             Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.49    LVNV Funding/Resurgent Capital                                        Last 4 digits of account number 9819                                           $1,164.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          07/01/2016
        Attn: Bankruptcy
                                                                              As of the date you file, the claim is: Check all that apply.
        PO Box 10497
       Number           Street
                                                                              ❑   Contingent

        Greenville, SC 29603
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Factoring Company / Original Account: Webbank
       Is the claim subject to offset?
                                                                                  Fingerhut
       ✔
       ❑      No
       ❑      Yes
4.50    Med-1 Solutions, LLC                                                  Last 4 digits of account number 6186                                               $25.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          04/01/2018
        Attn: Bankruptcy
                                                                              As of the date you file, the claim is: Check all that apply.
        517 US Highway 31 North
       Number           Street
                                                                              ❑   Contingent

        Greenwood, IN 46142-3932
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Collection agent for Community Health Network
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.51    Merrick Bank/CardWorks                                                Last 4 digits of account number 5208                                           $1,410.70
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          07/26/2018
        Attn: Bankruptcy
                                                                              As of the date you file, the claim is: Check all that apply.
        PO Box 9201
       Number           Street
                                                                              ❑   Contingent

        Old Bethpage, NY 11804
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Credit Card
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                           page 19 of 34
                Case 19-02113-JMC-7                       Doc 1       Filed 03/29/19             EOD 03/29/19 13:18:02                       Pg 49 of 103
 Debtor 1              Tami                  Sheri                    Underwood                                        Case number (if known)
                       First Name             Middle Name             Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.52    MidAmerica Bank & Trust Company                                       Last 4 digits of account number 5878                                               $440.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          08/01/2018
        Attn: Bankruptcy
                                                                              As of the date you file, the claim is: Check all that apply.
        PO Box 400
       Number           Street
                                                                              ❑   Contingent

        Dixon, MO 65459
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Credit Card
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.53    Midland Funding, LLC                                                  Last 4 digits of account number 8859                                           $1,000.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          08/01/2016
        c/o Corporation Service Company
                                                                              As of the date you file, the claim is: Check all that apply.
        135 N Pennsylvania St Ste 1610
       Number           Street
                                                                              ❑   Contingent

        Indianapolis, IN 46204-2448
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Factoring Company / Original Account: Synchrony
       Is the claim subject to offset?
                                                                                  Bank
       ✔
       ❑      No
       ❑      Yes
4.54    Midland Funding, LLC                                                  Last 4 digits of account number 9738                                               $980.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          05/01/2016
        c/o Corporation Service Company
                                                                              As of the date you file, the claim is: Check all that apply.
        135 N Pennsylvania St Ste 1610
       Number           Street
                                                                              ❑   Contingent

        Indianapolis, IN 46204-2448
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Factoring Company / Original Account: Synchrony
       Is the claim subject to offset?
                                                                                  Bank
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                           page 20 of 34
                Case 19-02113-JMC-7                       Doc 1       Filed 03/29/19             EOD 03/29/19 13:18:02                       Pg 50 of 103
 Debtor 1              Tami                  Sheri                    Underwood                                        Case number (if known)
                       First Name             Middle Name             Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.55    Midland Funding, LLC                                                  Last 4 digits of account number 2313                                               $669.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          07/01/2017
        c/o Corporation Service Company
                                                                              As of the date you file, the claim is: Check all that apply.
        135 N Pennsylvania St Ste 1610
       Number           Street
                                                                              ❑   Contingent

        Indianapolis, IN 46204-2448
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Factoring Company / Original Account: Comenity
       Is the claim subject to offset?
                                                                                  Bank
       ✔
       ❑      No
       ❑      Yes
4.56    MyOrthoTeam.com                                                       Last 4 digits of account number 1773                                               $795.23
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          02/03/2014
        St. Francis South Campus
                                                                              As of the date you file, the claim is: Check all that apply.
        8141 S Emerson Ave Ste A
       Number           Street
                                                                              ❑   Contingent

        Indianapolis, IN 46237-8561
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Medical Services
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.57    Navient                                                               Last 4 digits of account number 0604                                           $5,352.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          06/01/2008
        Attn: Bankruptcy
                                                                              As of the date you file, the claim is: Check all that apply.
        PO Box 9000
       Number           Street
                                                                              ❑   Contingent

        Wiles-Barr, PA 18773-9000
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only
                                                                              ✔
                                                                              ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                           page 21 of 34
                Case 19-02113-JMC-7                       Doc 1       Filed 03/29/19             EOD 03/29/19 13:18:02                       Pg 51 of 103
 Debtor 1              Tami                  Sheri                    Underwood                                        Case number (if known)
                       First Name             Middle Name             Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.58    Navient                                                               Last 4 digits of account number 3588                                           $2,909.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          10/01/2007
        Attn: Bankruptcy
                                                                              As of the date you file, the claim is: Check all that apply.
        PO Box 9000
       Number           Street
                                                                              ❑   Contingent

        Wiles-Barr, PA 18773-9000
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only
                                                                              ✔
                                                                              ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
       ✔
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.59    Navient                                                               Last 4 digits of account number 0221                                           $2,348.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          02/01/2008
        Attn: Bankruptcy
                                                                              As of the date you file, the claim is: Check all that apply.
        PO Box 9000
       Number           Street
                                                                              ❑   Contingent

        Wiles-Barr, PA 18773-9000
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only
                                                                              ✔
                                                                              ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.60    New World Collections, Inc.                                           Last 4 digits of account number 6196                                               $78.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          05/16/2016
        9000 Keystone Crossing Ste 635
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Indianapolis, IN 46240
                                                                              ❑   Contingent
       City                              State       ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  Collection agent for Cutaneous and Maxillofacial

       ❑      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                           page 22 of 34
                Case 19-02113-JMC-7                       Doc 1       Filed 03/29/19             EOD 03/29/19 13:18:02                       Pg 52 of 103
 Debtor 1              Tami                  Sheri                    Underwood                                        Case number (if known)
                       First Name             Middle Name             Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.61    OneMain Financial                                                     Last 4 digits of account number 0885                                           $3,456.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          10/01/2016
        Attn: Bankruptcy
                                                                              As of the date you file, the claim is: Check all that apply.
        601 NW 2nd Street
       Number           Street
                                                                              ❑   Contingent

        Evansville, IN 47708
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Unsecured loan
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.62    Portfolio Recovery Associates LLC                                     Last 4 digits of account number 3220                                               $334.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          01/01/2018
        PO Box 41021
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Norfolk, VA 23541
                                                                              ❑   Contingent
       City                              State       ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  Factoring Company / Original Account: Capital One
                                                                                  Bank USA, N.A.
       ❑      Yes
4.63    Radiology of Indiana P.C.                                             Last 4 digits of account number 17iv                                                $15.04
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          07/14/2016
        Attn: Bankruptcy Dept.
                                                                              As of the date you file, the claim is: Check all that apply.
        7340 Shadeland Sta Ste 200
       Number           Street
                                                                              ❑   Contingent

        Indianapolis, IN 46256-3980
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Medical Services
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                           page 23 of 34
                Case 19-02113-JMC-7                       Doc 1       Filed 03/29/19             EOD 03/29/19 13:18:02                       Pg 53 of 103
 Debtor 1              Tami                  Sheri                    Underwood                                        Case number (if known)
                       First Name             Middle Name             Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.64    Radiology of Indiana P.C.                                             Last 4 digits of account number 7344                                               $62.50
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          07/18/2018
        Attn: Bankruptcy Dept.
                                                                              As of the date you file, the claim is: Check all that apply.
        7340 Shadeland Sta Ste 200
       Number           Street
                                                                              ❑   Contingent

        Indianapolis, IN 46256-3980
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Medical Services
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.65    St. Vincent Medical Group Inc.                                        Last 4 digits of account number 7598                                               $71.77
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          03/29/2018
        Attn #12812M
                                                                              As of the date you file, the claim is: Check all that apply.
        Po Box 14000
       Number           Street
                                                                              ❑   Contingent

        Belfast, ME 04915-4033
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Medical Services
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.66    Summit Receivables                                                    Last 4 digits of account number 8560                                           $1,165.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        1291 Galleria Dr Ste 170
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Henderson, NV 89014-8635                                              ❑   Contingent
       City                              State       ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                  divorce that you did not report as priority claims

       ❑                                                                      ❑   Debts to pension or profit-sharing plans, and other
              Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  Collection agent for Global Trust Management LLC /
                                                                                  MobiLoans LLC
       ❑      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                           page 24 of 34
                Case 19-02113-JMC-7                       Doc 1       Filed 03/29/19             EOD 03/29/19 13:18:02                       Pg 54 of 103
 Debtor 1              Tami                  Sheri                    Underwood                                        Case number (if known)
                       First Name             Middle Name             Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.67    Synchrony Bank                                                        Last 4 digits of account number 5092                                               $254.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          03/01/2015
        Attn: Bankruptcy Dept
                                                                              As of the date you file, the claim is: Check all that apply.
        PO Box 965060
       Number           Street
                                                                              ❑   Contingent

        Orlando, FL 32896
                                                                              ❑   Unliquidated
       City                              State       ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
                                                                                  Charge Account - Walmart
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.68    Total Visa                                                            Last 4 digits of account number 5878                                               $382.39
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          12/27/2018
        Po Box 5069
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Sioux Falls, SD 57117-5069
                                                                              ❑   Contingent
       City                              State       ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  Credit Card

       ❑      Yes
4.69    WLCC II DBA Arrowhead Advance                                         Last 4 digits of account number 2750                                               $550.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          02/10/2018
        Po Box 6048
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Pine Ridge, SD 57770-6048
                                                                              ❑   Contingent
       City                              State       ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  Personal Loan

       ❑      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                           page 25 of 34
              Case 19-02113-JMC-7                      Doc 1        Filed 03/29/19             EOD 03/29/19 13:18:02                     Pg 55 of 103
 Debtor 1              Tami                Sheri                   Underwood                                         Case number (if known)
                       First Name          Middle Name              Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed

  5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection
     agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly,
     if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons
     to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
        U.S. Department of Education                                  On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                      Line 4.17 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                                  ✔
        Attn: Bankruptcy / Litigation
        400 Maryland Ave Sw                                                                       ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                      Last 4 digits of account number 0630
        Washington, DC 20202-0001
       City                                  State      ZIP Code


        U.S. Department of Education                                  On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                      Line 4.57 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                                  ✔
        Attn: Bankruptcy / Litigation
        400 Maryland Ave Sw                                                                       ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                      Last 4 digits of account number 0604
        Washington, DC 20202-0001
       City                                  State      ZIP Code


        Franciscan Alliance Inc.                                      On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        1515 W Dragoon Trl                                            Line 4.27 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Mishawaka, IN 46544-4710
       City                                  State      ZIP Code      Last 4 digits of account number 4003

        Franciscan Alliance Inc.                                      On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                      Line 4.27 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                                  ✔
        Attn: Bankruptcy Dept.
        28044 Network Pl                                                                          ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                      Last 4 digits of account number 4003
        Chicago, IL 60673-1280
       City                                  State      ZIP Code


        FMA Alliance Ltd.                                             On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        Po Box 2409                                                   Line 4.61 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Houston, TX 77252-2409
       City                                  State      ZIP Code      Last 4 digits of account number 4984

        ARS National Services Inc.                                    On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        Po Box 469046                                                 Line 4.61 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Escondido, CA 92046-9046
       City                                  State      ZIP Code      Last 4 digits of account number 7409

        Radius Global Solutions                                       On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        Po Box 390846                                                 Line 4.61 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Minneapolis, MN 55439-0846
       City                                  State      ZIP Code      Last 4 digits of account number 1223




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                page 26 of 34
               Case 19-02113-JMC-7                Doc 1      Filed 03/29/19            EOD 03/29/19 13:18:02                     Pg 56 of 103
 Debtor 1              Tami             Sheri                Underwood                                       Case number (if known)
                       First Name       Middle Name          Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed Additional Page

        National Enterprise System                            On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        2479 Edison Blvd Unit A                               Line 4.61 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                            ✔
                                                                                          ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Twinsburg, OH 44087
       City                               State   ZIP Code    Last 4 digits of account number 3073

        U.S. Department of Education                          On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                              Line 4.58 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                          ✔
        Attn: Bankruptcy / Litigation
        400 Maryland Ave Sw                                                               ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                              Last 4 digits of account number 3588
        Washington, DC 20202-0001
       City                               State   ZIP Code


        U.S. Department of Education                          On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                              Line 4.59 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                          ✔
        Attn: Bankruptcy / Litigation
        400 Maryland Ave Sw                                                               ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                              Last 4 digits of account number 0221
        Washington, DC 20202-0001
       City                               State   ZIP Code


        AT&T                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        4331 Communications Dr                                Line   4.1   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                            ✔
                                                                                          ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Dallas, TX 75211-1300
       City                               State   ZIP Code    Last 4 digits of account number 5639

        MyOrthoTeam.com                                       On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                              Line 4.18 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                          ✔
        St. Francis South Campus
        8141 S Emerson Ave Ste A                                                          ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                              Last 4 digits of account number 1000
        Indianapolis, IN 46237-8561
       City                               State   ZIP Code


        Can Capital / Webbank                                 On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        115 N 400 W # 301                                     Line 4.49 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                            ✔
                                                                                          ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Salt Lake Cty, UT 84103-1124
       City                               State   ZIP Code    Last 4 digits of account number 9819

        Fingerhut                                             On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                              Line 4.49 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                          ✔
        Attn: Bankruptcy Dept.
        6250 Ridgewood Rd                                                                 ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                              Last 4 digits of account number 9819
        Saint Cloud, MN 56303-0820
       City                               State   ZIP Code




Official Form 106E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                              page 27 of 34
              Case 19-02113-JMC-7                 Doc 1      Filed 03/29/19            EOD 03/29/19 13:18:02                     Pg 57 of 103
 Debtor 1              Tami             Sheri                Underwood                                       Case number (if known)
                       First Name       Middle Name          Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed Additional Page

        Stenger & Stenger, P.C.                               On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                              Line 4.49 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                          ✔
        Attn: Bankruptcy Dept.
        2618 East Paris Ave Se                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                              Last 4 digits of account number 0285
        Grand Rapids, MI 49546-2454
       City                               State   ZIP Code


        Synchrony Bank                                        On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                              Line 4.53 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                          ✔
        Attn: Bankruptcy Dept.
        Po Box 965064                                                                     ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                              Last 4 digits of account number 8859
        Orlando, FL 32896-5064
       City                               State   ZIP Code


        Synchrony Bank                                        On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                              Line 4.54 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                          ✔
        Attn: Bankruptcy Dept.
        Po Box 965064                                                                     ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                              Last 4 digits of account number 9738
        Orlando, FL 32896-5064
       City                               State   ZIP Code


        Comenity Bank                                         On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                              Line 4.55 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                          ✔
        Attn: Bankruptcy Dept.
        PO Box 182125                                                                     ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                              Last 4 digits of account number 2313
        Columbus, OH 43218
       City                               State   ZIP Code


        Portfolio Recovery Associates LLC                     On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                              Line 4.62 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                          ✔
        Attn: Litigation
        120 Corporate Blvd                                                                ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                              Last 4 digits of account number 3220
        Norfolk, VA 23502-4952
       City                               State   ZIP Code


        Capital One                                           On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                              Line 4.62 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                          ✔
        Attn: Bankruptcy
        PO Box 30285                                                                      ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                              Last 4 digits of account number 3220
        Salt Lake City, UT 84130-0285
       City                               State   ZIP Code


        Firstsource Advantage, LLC                            On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        205 Bryant Woods S                                    Line 4.67 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                            ✔
                                                                                          ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Buffalo, NY 14228-3609
       City                               State   ZIP Code    Last 4 digits of account number 5346




Official Form 106E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                              page 28 of 34
              Case 19-02113-JMC-7                  Doc 1      Filed 03/29/19            EOD 03/29/19 13:18:02                     Pg 58 of 103
 Debtor 1              Tami              Sheri                Underwood                                       Case number (if known)
                       First Name        Middle Name          Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed Additional Page

        Global Credit & Collection Corp.                       On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                               Line 4.67 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                           ✔
        Attn: Bankruptcy Dept.
        300 International Dr Pmb 10015                                                     ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                               Last 4 digits of account number 8654
        Williamsville, NY 14221-5781
       City                                State   ZIP Code


        Capital One                                            On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                               Line 4.46 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                           ✔
        Attn: Bankruptcy
        PO Box 30285                                                                       ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                               Last 4 digits of account number 5776
        Salt Lake City, UT 84130-0285
       City                                State   ZIP Code


        South Emerson Anesthesia Associates                    On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        8141 S Emerson Ave                                     Line 4.19 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                             ✔
                                                                                           ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Indianapolis, IN 46237-8560
       City                                State   ZIP Code    Last 4 digits of account number

        Capital One                                            On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                               Line 4.47 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                           ✔
        Attn: Bankruptcy
        PO Box 30285                                                                       ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                               Last 4 digits of account number 8288
        Salt Lake City, UT 84130-0285
       City                                State   ZIP Code


        Comcast                                                On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        Po Box 7500                                            Line 4.15 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                             ✔
                                                                                           ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Southeastern, PA 19398-7500
       City                                State   ZIP Code    Last 4 digits of account number 0743

        Comcast Cable Corp.                                    On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                               Line 4.15 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                           ✔
        Comcast Center
        1701 JFK Blvd                                                                      ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                               Last 4 digits of account number 0743
        Philadelphia, PA 19103
       City                                State   ZIP Code


        Credit Management, LP                                  On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        4200 International Pkwy                                Line 4.15 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                             ✔
                                                                                           ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Carrollton, TX 75007-1912
       City                                State   ZIP Code    Last 4 digits of account number 7385




Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                              page 29 of 34
              Case 19-02113-JMC-7               Doc 1      Filed 03/29/19            EOD 03/29/19 13:18:02                     Pg 59 of 103
 Debtor 1              Tami           Sheri                Underwood                                       Case number (if known)
                       First Name     Middle Name          Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed Additional Page

        JWM Neurology, PC                                   On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                            Line 4.24 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                        ✔
        Attn: Bankruptcy Dept.
        Po Box 2152                                                                     ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                            Last 4 digits of account number
        Indianapolis, IN 46206-2152
       City                             State   ZIP Code


        Morton Family Dental Care                           On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        2179 N Morton St Ste A                              Line 4.11 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                          ✔
                                                                                        ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Franklin, IN 46131-7035
       City                             State   ZIP Code    Last 4 digits of account number 0807

        Larry J. Buckel, MD, Inc.                           On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        92 S Park Blvd                                      Line 4.20 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                          ✔
                                                                                        ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Greenwood, IN 46143-8836
       City                             State   ZIP Code    Last 4 digits of account number

        Cutaneous and Maxillofacial Pathology Lab           On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        9292 N Meridian St Ste 210                          Line 4.60 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                          ✔
                                                                                        ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Indianapolis, IN 46260-1828
       City                             State   ZIP Code    Last 4 digits of account number

        Community Health Network                            On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        1500 N Ritter Ave                                   Line 4.50 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                          ✔
                                                                                        ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Indianapolis, IN 46219-3027
       City                             State   ZIP Code    Last 4 digits of account number 6186

        Community Health Network                            On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                            Line 4.50 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                        ✔
        Attn: Bankruptcy Dept.
        Po Box 19202                                                                    ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                            Last 4 digits of account number 6186
        Indianapolis, IN 46219-0202
       City                             State   ZIP Code


        American Health Network of Johnson County           On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        1300 W Jefferson St Ste C                           Line   4.2   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                          ✔
                                                                                        ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Franklin, IN 46131-9121
       City                             State   ZIP Code    Last 4 digits of account number 6072




Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                              page 30 of 34
              Case 19-02113-JMC-7                  Doc 1      Filed 03/29/19            EOD 03/29/19 13:18:02                     Pg 60 of 103
 Debtor 1              Tami              Sheri                Underwood                                       Case number (if known)
                       First Name        Middle Name          Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed Additional Page

        American Coradius International LLC                    On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        2420 Sweet Home Rd Ste 150                             Line 4.30 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                             ✔
                                                                                           ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Buffalo, NY 14228-2244
       City                                State   ZIP Code    Last 4 digits of account number 8201

        ERC                                                    On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        Po Box 23870                                           Line   4.8   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                             ✔
                                                                                           ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Jacksonville, FL 32241-3870
       City                                State   ZIP Code    Last 4 digits of account number 1918

        Enhanced Recovery Corp.                                On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                               Line   4.8   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                           ✔
        Attn: Bankruptcy Dept.
        8014 Bayberry Rd                                                                   ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                               Last 4 digits of account number 1918
        Jacksonville, FL 32256-7412
       City                                State   ZIP Code


        Mercantile                                             On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        165 Lawrence Bell Dr Ste 100                           Line 4.45 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                             ✔
                                                                                           ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Buffalo, NY 14221-7900
       City                                State   ZIP Code    Last 4 digits of account number 9KB3

        GLA Collection Company                                 On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                               Line 4.44 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                           ✔
        Attn: Bankruptcy Dept.
        Po Box 588                                                                         ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                               Last 4 digits of account number 9338
        Greensburg, IN 47240-0588
       City                                State   ZIP Code


        Greenway Trail Emergency Physicians, LLC               On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                               Line 4.13 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                           ✔
        Corporation Service Company
        135 N Pennsylvania St Ste 1610                                                     ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                               Last 4 digits of account number 0860
        Indianapolis, IN 46204-2448
       City                                State   ZIP Code


        Radius Global Solutions                                On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                               Line 4.13 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                           ✔
        Attn: Bankruptcy Dept.
        7831 Glenroy Rd Ste 250-A                                                          ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                               Last 4 digits of account number 7284
        Minneapolis, MN 55439-3132
       City                                State   ZIP Code




Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                              page 31 of 34
              Case 19-02113-JMC-7                   Doc 1      Filed 03/29/19            EOD 03/29/19 13:18:02                     Pg 61 of 103
 Debtor 1              Tami               Sheri                Underwood                                       Case number (if known)
                       First Name         Middle Name          Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed Additional Page

        Americollect, Inc.                                      On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 1505                                             Line 4.64 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                              ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Manitowoc, WI 54221
       City                                 State   ZIP Code    Last 4 digits of account number 2054

        Amcol Systems                                           On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        Po Box 21625                                            Line 4.65 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                              ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Columbia, SC 29221-1625
       City                                 State   ZIP Code    Last 4 digits of account number

        Allied Collection Service, Inc.                         On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                Line 4.37 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                            ✔
        Attn: Bankruptcy Dept.
        Po Box 670                                                                          ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                Last 4 digits of account number 2818
        Columbus, IN 47202-0670
       City                                 State   ZIP Code


        IMC Credit Services, LLC                                On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                Line   4.6   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                            ✔
        Attn: Bankruptcy Dept.
        Po Box 20636                                                                        ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                Last 4 digits of account number 0789
        Indianapolis, IN 46220-0636
       City                                 State   ZIP Code


        Slovin & Associates Co., L.P.A.                         On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        644 Linn St Ste 720                                     Line   4.9   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                              ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Cincinnati, OH 45203-1733
       City                                 State   ZIP Code    Last 4 digits of account number 2056

        Carson Smithfield, LLC                                  On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                Line 4.51 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                            ✔
        Attn: Bankruptcy Dept.
        Po Box 9216                                                                         ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                Last 4 digits of account number 5208
        Old Bethpage, NY 11804-9016
       City                                 State   ZIP Code


        Phillips & Cohen Associates, Ltd.                       On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                Line 4.51 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                            ✔
        Attn: Bankruptcy Dept.
        1002 Justison St                                                                    ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                Last 4 digits of account number 4230
        Wilmington, DE 19801-5148
       City                                 State   ZIP Code




Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                              page 32 of 34
              Case 19-02113-JMC-7                   Doc 1      Filed 03/29/19            EOD 03/29/19 13:18:02                     Pg 62 of 103
 Debtor 1              Tami               Sheri                Underwood                                       Case number (if known)
                       First Name         Middle Name          Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed Additional Page

        Med-1 Solutions, LLC                                    On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                Line 4.14 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                            ✔
        c/o William J. Huff, Reg. Agent
        517 US Highway 31 N.                                                                ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                Last 4 digits of account number 6186
        Greenwood, IN 46142
       City                                 State   ZIP Code


        Community Health Network                                On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                Line 4.14 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                            ✔
        Attn: Bankruptcy Dept.
        7163 Solutions Ctr                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                Last 4 digits of account number 3669
        Chicago, IL 60677-7001
       City                                 State   ZIP Code


        Eagle Accounts Group, Inc.                              On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                Line 4.56 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                            ✔
        Attn: Chet D. Klene, Reg. Agent
        7510 Madison Avenue                                                                 ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                Last 4 digits of account number 2750
        Indianapolis, IN 46227
       City                                 State   ZIP Code


        Harris & Harris                                         On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                Line 4.23 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                            ✔
        Attn: Bankruptcy Dept.
        111 W Jackson Blvd Ste 400                                                          ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                Last 4 digits of account number 4003
        Chicago, IL 60604-4135
       City                                 State   ZIP Code




Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                              page 33 of 34
                Case 19-02113-JMC-7                      Doc 1      Filed 03/29/19          EOD 03/29/19 13:18:02                 Pg 63 of 103
 Debtor 1              Tami                 Sheri                  Underwood                                   Case number (if known)
                       First Name           Middle Name             Last Name

 Part 4: Add the Amounts for Each Type of Unsecured Claim

  6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
     type of unsecured claim.




                                                                                            Total claim


                   6a. Domestic support obligations                              6a.                               $0.00
 Total claims
 from Part 1       6b. Taxes and certain other debts you owe the                 6b.                           $5,324.65
                       government

                   6c. Claims for death or personal injury while you             6c.                               $0.00
                       were intoxicated

                   6d. Other. Add all other priority unsecured claims.           6d.   +                           $0.00
                       Write that amount here.

                   6e. Total. Add lines 6a through 6d.                           6e.                            $5,324.65




                                                                                             Total claim


                   6f. Student loans                                             6f.                          $97,907.00
 Total claims
 from Part 2       6g. Obligations arising out of a separation                   6g.                               $0.00
                       agreement or divorce that you did not report as
                       priority claims

                   6h. Debts to pension or profit-sharing plans, and             6h.                               $0.00
                       other similar debts

                   6i. Other. Add all other nonpriority unsecured claims.        6i.    +                     $34,689.38
                       Write that amount here.

                   6j. Total. Add lines 6f through 6i.                           6j.                          $132,596.38




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                        page 34 of 34
                   Case 19-02113-JMC-7
 Fill in this information to identify your case:
                                                             Doc 1      Filed 03/29/19              EOD 03/29/19 13:18:02                     Pg 64 of 103

     Debtor 1                   Tami                 Sheri               Underwood
                                First Name           Middle Name        Last Name

     Debtor 2
     (Spouse, if filing)        First Name           Middle Name        Last Name

     United States Bankruptcy Court for the:                       Southern District of Indiana

     Case number                                                                                                                             ❑    Check if this is an
     (if known)                                                                                                                                   amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write your name and case number (if
known).

 1.     Do you have any executory contracts or unexpired leases?
        ❑No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        ✔Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
        ❑
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example, rent,
       vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.



       Person or company with whom you have the contract or lease                               State what the contract or lease is for

2.1                                                                                               Oil and Gas Lease. Debtor is lessor.
        EQT Production Company                                                                    Contract to be ASSUMED
        Name
        625 Liberty Avenue Ste 1700
        Number       Street
        Pittsburgh, PA 15222
        City                                 State   ZIP Code

2.2                                                                                               Household goods
        Progressive Leasing                                                                       Contract to be ASSUMED
        Name
         Attn: Bankruptcy Dept.
        256 W Data Dr
        Number     Street
        Draper, UT 84020-2315
        City                                 State   ZIP Code

2.3

        Name

        Number         Street

        City                                 State   ZIP Code

2.4

        Name

        Number         Street

        City                                 State   ZIP Code

2.5

        Name

        Number         Street

      City                                   State   ZIP Code
Official Form 106G                                              Schedule G: Executory Contracts and Unexpired Leases                                                    page 1 of 1
                  Case 19-02113-JMC-7
 Fill in this information to identify your case:
                                                                  Doc 1     Filed 03/29/19            EOD 03/29/19 13:18:02                   Pg 65 of 103

  Debtor 1                        Tami                    Sheri              Underwood
                                 First Name              Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)            First Name              Middle Name        Last Name

  United States Bankruptcy Court for the:                              Southern District of Indiana

  Case number                                                                                                                               ❑     Check if this is an
  (if known)                                                                                                                                      amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                                                  12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing together,
both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries in the boxes on
the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      ❑No
      ✔Yes
      ❑
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona, California, Idaho,
    Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      ✔No. Go to line 3.
      ❑
      ❑Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
        ❑No
        ❑Yes. In which community state or territory did you live?                                        . Fill in the name and current address of that person.


               Name

               Number          Street

               City                                   State   ZIP Code

 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2 again as a
    codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F (Official
    Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

      Column 1: Your codebtor                                                                                 Column 2: The creditor to whom you owe the debt
                                                                                                                Check all schedules that apply:
3.1
      Underwood, Douglas C.
                                                                                                                ✔Schedule D, line 2.8
                                                                                                                ❑
      Name                                                                                                      ✔Schedule E/F, line 2.2, 2.3
                                                                                                                ❑
      1069 Taurus Ln
      Number          Street                                                                                    ❑Schedule G, line
      Franklin, IN 46131-7020
      City                                    State     ZIP Code

Official Form 106H                                                               Schedule H: Your Codebtors                                                             page 1 of 1
                Case 19-02113-JMC-7
 Fill in this information to identify your case:
                                                           Doc 1      Filed 03/29/19             EOD 03/29/19 13:18:02                      Pg 66 of 103

  Debtor 1                   Tami                  Sheri               Underwood
                             First Name            Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name        Last Name                                                  Check if this is:

  United States Bankruptcy Court for the:                        Southern District of Indiana                                    ❑An amended filing
                                                                                                                                 ❑A supplement showing postpetition
  Case number                                                                                                                         chapter 13 income as of the following date:
  (if known)

                                                                                                                                      MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Employment


 1. Fill in your employment
    information.                                                                Debtor 1                                           Debtor 2 or non-filing spouse


     If you have more than one job,            Employment status           ✔Employed ❑Not Employed
                                                                           ❑                                                             ✔ Not Employed
                                                                                                                               ❑Employed ❑
     attach a separate page with
     information about additional              Occupation                  Payroll Clerk
     employers.
                                               Employer's name             Timpe CPA
     Include part time, seasonal, or
     self-employed work.
                                               Employer's address          4801 Northwestern Dr
     Occupation may include student                                         Number Street                                      Number Street
     or homemaker, if it applies.




                                                                           Zionsville, IN 46077-9249
                                                                            City                     State    Zip Code         City                    State      Zip Code
                                               How long employed there? 1 year



 Part 2: Give Details About Monthly Income


     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
     are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
     attach a separate sheet to this form.

                                                                                                         For Debtor 1       For Debtor 2 or
                                                                                                                            non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions.) If not paid monthly, calculate what the monthly wage would be.             2.               $2,929.44                      $0.00

 3. Estimate and list monthly overtime pay.                                                 3.   +               $0.00     +                $0.00


 4. Calculate gross income. Add line 2 + line 3.                                            4.               $2,929.44                      $0.00




Official Form 106I                                                           Schedule I: Your Income                                                                   page 1
 Debtor 1         CaseTami
                        19-02113-JMC-7
                                  Sheri                                     Doc 1              Filed 03/29/19
                                                                                               Underwood                     EOD 03/29/19Case
                                                                                                                                          13:18:02          Pg 67 of 103
                                                                                                                                              number (if known)
                            First Name                      Middle Name                         Last Name


                                                                                                                                    For Debtor 1       For Debtor 2 or
                                                                                                                                                       non-filing spouse
      Copy line 4 here....................................................................................➔            4.              $2,929.44                   $0.00
 5.   List all payroll deductions:

      5a. Tax, Medicare, and Social Security deductions                                                                5a.              $518.02                    $0.00

      5b. Mandatory contributions for retirement plans                                                                 5b.                $0.00                    $0.00

      5c. Voluntary contributions for retirement plans                                                                 5c.                $0.00                    $0.00

      5d. Required repayments of retirement fund loans                                                                 5d.                $0.00                    $0.00

      5e. Insurance                                                                                                    5e.              $262.88                    $0.00

      5f. Domestic support obligations                                                                                 5f.                $0.00                    $0.00

      5g. Union dues                                                                                                   5g.                $0.00                    $0.00

                                                                                                                       5h.
                                                                                                                             +             $0.00       +           $0.00
      5h. Other deductions. Specify:
 6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                      6.               $780.90                    $0.00
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                              7.              $2,148.54                   $0.00
 8.   List all other income regularly received:

      8a. Net income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross receipts,
            ordinary and necessary business expenses, and the total monthly net income.
                                                                                                                       8a.                $0.00                    $0.00
      8b. Interest and dividends
                                                                                                                       8b.                $0.00                    $0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                                                       8c.                $0.00                    $0.00
      8d. Unemployment compensation                                                                                    8d.                $0.00                    $0.00
      8e. Social Security                                                                                              8e.                $0.00                    $0.00
      8f. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
                                                                                                                       8f.                $0.00                    $0.00
            Specify:
                                                                                                                       8g.                $0.00                    $0.00
      8g. Pension or retirement income
      8h. Other monthly income. Specify:                                                                               8h.   +             $0.00       +           $0.00



 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                            9.                  $0.00                    $0.00

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                         10.             $2,148.54   +                $0.00        =       $2,148.54

 11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify:                                                                                                                                                         11. +              $0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
     amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                               12.          $2,148.54
                                                                                                                                                                                 Combined
                                                                                                                                                                                 monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ✔ No.
      ❑
      ❑Yes. Explain:


Official Form 106I                                                                                        Schedule I: Your Income                                                          page 2
                Case 19-02113-JMC-7
 Fill in this information to identify your case:
                                                              Doc 1          Filed 03/29/19         EOD 03/29/19 13:18:02                    Pg 68 of 103

  Debtor 1                   Tami                     Sheri                  Underwood
                             First Name              Middle Name            Last Name                              Check if this is:
  Debtor 2                                                                                                         ❑An amended filing
  (Spouse, if filing)        First Name              Middle Name            Last Name                              ❑A supplement showing postpetition
                                                                                                                       chapter 13 income as of the following date:
  United States Bankruptcy Court for the:                            Southern District of Indiana

  Case number                                                                                                          MM / DD / YYYY
  (if known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Your Household

 1. Is this a joint case?

     ✔No. Go to line 2.
     ❑
     ❑Yes. Does Debtor 2 live in a separate household?
            ❑No
            ❑Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                        ✔ No
                                                   ❑
     Do not list Debtor 1 and
     Debtor 2.
                                                   ❑Yes. Fill out this information for   Dependent's relationship to
                                                                                         Debtor 1 or Debtor 2
                                                                                                                              Dependent's
                                                                                                                              age
                                                                                                                                                  Does dependent live
                                                                                                                                                  with you?
                                                      each dependent...............
     Do not state the dependents' names.                                                                                                          ❑No.     ❑Yes.
                                                                                                                                                  ❑No.     ❑Yes.
                                                                                                                                                  ❑No.     ❑Yes.
                                                                                                                                                  ❑No.     ❑Yes.
                                                                                                                                                  ❑No.     ❑Yes.
 3. Do your expenses include expenses              ✔ No
                                                   ❑
    of people other than yourself and
    your dependents?
                                                   ❑Yes


 Part 2: Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
 the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

 Include expenses paid for with non-cash government assistance if you know the value of                                                    Your expenses
 such assistance and have included it on Schedule I: Your Income (Official Form 106I.)

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
    ground or lot.                                                                                                                4.


     If not included in line 4:
                                                                                                                                  4a.                         $0.00
     4a. Real estate taxes
                                                                                                                                  4b.                         $0.00
     4b. Property, homeowner's, or renter's insurance
                                                                                                                                  4c.                        $40.00
     4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                  4d.
     4d. Homeowner's association or condominium dues                                                                                                          $0.00




Official Form 106J                                                                    Schedule J: Your Expenses                                                         page 1
 Debtor 1         CaseTami
                        19-02113-JMC-7
                                  Sheri                    Doc 1       Filed 03/29/19
                                                                       Underwood              EOD 03/29/19Case
                                                                                                           13:18:02          Pg 69 of 103
                                                                                                               number (if known)
                       First Name             Middle Name               Last Name


                                                                                                                         Your expenses

 5.    Additional mortgage payments for your residence, such as home equity loans                                5.

 6.    Utilities:

       6a. Electricity, heat, natural gas                                                                        6a.                     $150.00

       6b. Water, sewer, garbage collection                                                                      6b.                     $125.00

       6c. Telephone, cell phone, Internet, satellite, and cable services                                        6c.                     $111.00

       6d. Other. Specify:                                                                                       6d.                       $0.00

 7.    Food and housekeeping supplies                                                                            7.                      $300.00

 8.    Childcare and children’s education costs                                                                  8.                        $0.00

 9.    Clothing, laundry, and dry cleaning                                                                       9.                      $150.00

 10. Personal care products and services                                                                         10.                     $100.00

 11.   Medical and dental expenses                                                                               11.                      $75.00

 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                                12.                     $300.00

 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                          13.                      $50.00

 14. Charitable contributions and religious donations                                                            14.                       $0.00

 15. Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                                 15a.                      $0.00
       15a. Life insurance
                                                                                                                 15b.                      $0.00
       15b. Health insurance
                                                                                                                 15c.                    $126.00
       15c. Vehicle insurance
                                                                                                                 15d.                      $0.00
       15d. Other insurance. Specify:

 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                                  16.                       $0.00

 17. Installment or lease payments:

       17a. Car payments for Vehicle 1                                                                           17a.                    $425.00

       17b. Car payments for Vehicle 2                                                                           17b.

       17c. Other. Specify:            IRS Installment Agreement                                                 17c.                     $50.00

       17d. Other. Specify:         RnR Tires Installment Agreement                                              17d.                     $50.00

 18. Your payments of alimony, maintenance, and support that you did not report as deducted
     from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                      18.                       $0.00

 19. Other payments you make to support others who do not live with you.
       Specify:                                                                                                  19.                       $0.00

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                          20a.                      $0.00

       20b. Real estate taxes                                                                                    20b.                      $0.00

       20c. Property, homeowner’s, or renter’s insurance                                                         20c.                      $0.00
       20d. Maintenance, repair, and upkeep expenses                                                             20d.                      $0.00
       20e. Homeowner’s association or condominium dues                                                          20e.                      $0.00

Official Form 106J                                                              Schedule J: Your Expenses                                          page 2
 Debtor 1     CaseTami
                    19-02113-JMC-7
                              Sheri                    Doc 1        Filed 03/29/19
                                                                    Underwood                 EOD 03/29/19Case
                                                                                                           13:18:02          Pg 70 of 103
                                                                                                               number (if known)
                       First Name           Middle Name              Last Name



 21. Other. Specify:                                                                                             21.    +              $0.00

 22. Calculate your monthly expenses.

      22a. Add lines 4 through 21.                                                                               22a.              $2,052.00

      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                       22b.                  $0.00

      22c. Add line 22a and 22b. The result is your monthly expenses.                                            22c.              $2,052.00


 23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                          23a.              $2,148.54

      23b. Copy your monthly expenses from line 22c above.                                                       23b.   –           $2,052.00

      23c. Subtract your monthly expenses from your monthly income.
                                                                                                                 23c.                 $96.54
            The result is your monthly net income.



 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ✔ No.
      ❑              None
      ❑Yes.




Official Form 106J                                                             Schedule J: Your Expenses                                        page 3
                 Case 19-02113-JMC-7
 Fill in this information to identify your case:
                                                           Doc 1      Filed 03/29/19            EOD 03/29/19 13:18:02                    Pg 71 of 103

  Debtor 1                   Tami                  Sheri               Underwood
                             First Name            Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                        Southern District of Indiana

  Case number                                                                                                                           ❑    Check if this is an
  (if known)                                                                                                                                 amended filing


Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                                 12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
   ❑Yes. Name of person                                                               . Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature
                                                                                        (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaraion and that they are true and correct.




   ✘ /s/ Tami Sheri Underwood
        Tami Sheri Underwood, Debtor 1                                   ✘
        Date 03/29/2019                                                      Date
                MM/ DD/ YYYY                                                        MM/ DD/ YYYY




Official Form 106Dec                                          Declaration About an Individual Debtor's Schedules
                 Case 19-02113-JMC-7                       Doc 1          Filed 03/29/19              EOD 03/29/19 13:18:02                Pg 72 of 103
 Fill in this information to identify your case:

  Debtor 1                   Tami                  Sheri               Underwood
                             First Name            Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                        Southern District of Indiana

  Case number                                                                                                                         ❑   Check if this is an
  (if known)                                                                                                                              amended filing


Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                            04/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.




 Part 1: Give Details About Your Marital Status and Where You Lived Before


  1. What is your current marital status?

    ❑ Married
    ✔ Not married
    ❑
  2. During the last 3 years, have you lived anywhere other than where you live now?

    ❑ No
    ✔ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
    ❑
      Debtor 1:                                               Dates Debtor 1 lived       Debtor 2:                                          Dates Debtor 2 lived
                                                              there                                                                         there


                                                                                       ❑ Same as Debtor 1                                  ❑ Same as Debtor 1
     829 Clearview Drive Apt. B                             From 2017                                                                     From
    Number      Street                                                                     Number     Street
                                                            To     2018                                                                   To

     Greenwood, IN 46143
    City                               State ZIP Code                                      City                      State ZIP Code



                                                                                       ❑ Same as Debtor 1                                  ❑ Same as Debtor 1
     1069 Taurus Lane                                       From 2007                                                                     From
    Number      Street                                                                     Number     Street
                                                            To     2017                                                                   To

     Franklin, IN 46131
    City                               State ZIP Code                                      City                      State ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1
               Case 19-02113-JMC-7                        Doc 1         Filed 03/29/19              EOD 03/29/19 13:18:02                       Pg 73 of 103

Debtor 1            Tami                 Sheri                    Underwood                                           Case number (if known)
                    First Name           Middle Name              Last Name



  3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?(Community property states and territories
  include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

    ✔ No
    ❑
    ❑ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2: Explain the Sources of Your Income


  4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
  Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
  If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

    ❑ No
    ✔ Yes. Fill in the details.
    ❑
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross Income                  Sources of income             Gross Income
                                                    Check all that apply.         (before deductions and        Check all that apply.         (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the
                                                   ✔ Wages, commissions,
                                                   ❑                                                           ❑ Wages, commissions,
                                                       bonuses, tips                          $4,830.75            bonuses, tips
    date you filed for bankruptcy:
                                                   ❑Operating a business                                       ❑Operating a business

    For last calendar year:                        ✔ Wages, commissions,
                                                   ❑                                                           ❑ Wages, commissions,
                                                       bonuses, tips                         $30,754.25            bonuses, tips
    (January 1 to December 31, 2018         )
                                     YYYY          ❑Operating a business                                       ❑Operating a business

    For the calendar year before that:             ❑ Wages, commissions,                                       ❑ Wages, commissions,
    (January 1 to December 31, 2017         )          bonuses, tips                                               bonuses, tips
                                     YYYY          ❑Operating a business                                       ❑Operating a business


  5. Did you receive any other income during this year or the two previous calendar years?
  Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and other public benefit
  payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If you are filing a joint case and you
  have income that you received together, list it only once under Debtor 1.

    ✔ No
    ❑
    ❑ Yes. Fill in the details.
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross income from each        Sources of income             Gross Income from each
                                                    Describe below.               source                        Describe below.               source
                                                                                  (before deductions and                                      (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the
    date you filed for bankruptcy:




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page 2
               Case 19-02113-JMC-7                           Doc 1        Filed 03/29/19               EOD 03/29/19 13:18:02                       Pg 74 of 103

Debtor 1            Tami                  Sheri                     Underwood                                             Case number (if known)
                    First Name               Middle Name            Last Name


    For last calendar year:
    (January 1 to December 31, 2018           )
                                      YYYY




    For the calendar year before that:
    (January 1 to December 31, 2017           )
                                      YYYY




 Part 3: List Certain Payments You Made Before You Filed for Bankruptcy


  6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

    ❑No.       Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
               individual primarily for a personal, family, or household purpose.”
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

               ❑No. Go to line 7.
               ❑Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you paid that
                           creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                           payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.


    ✔Yes.
    ❑          Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

               ✔No. Go to line 7.
               ❑
               ❑Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                           payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                           this bankruptcy case.

                                                              Dates of             Total amount paid            Amount you still owe        Was this payment for…
                                                              payment

                                                                                                                                          ❑Mortgage
             Creditor's Name                                                                                                              ❑Car
                                                                                                                                          ❑Credit card
             Number        Street                                                                                                         ❑Loan repayment
                                                                                                                                          ❑Suppliers or vendors
                                                                                                                                          ❑Other
             City                    State        ZIP Code




  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
  Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an
  officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a business you operate as a sole
  proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

    ✔ No
    ❑
    ❑Yes. List all payments to an insider.



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 3
                 Case 19-02113-JMC-7                       Doc 1         Filed 03/29/19               EOD 03/29/19 13:18:02                         Pg 75 of 103

Debtor 1            Tami                  Sheri                    Underwood                                            Case number (if known)
                    First Name            Middle Name                Last Name

                                                          Dates of               Total amount paid     Amount you still owe       Reason for this payment
                                                          payment



    Insider's Name


    Number       Street




    City                         State   ZIP Code




  8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an insider?
  Include payments on debts guaranteed or cosigned by an insider.

    ✔ No
    ❑
    ❑Yes. List all payments that benefited an insider.
                                                          Dates of               Total amount paid     Amount you still owe       Reason for this payment
                                                          payment                                                                 Include creditor’s name



    Insider's Name


    Number       Street




    City                         State   ZIP Code




 Part 4: Identify Legal Actions, Repossessions, and Foreclosures


  9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
  List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, and contract
  disputes.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                    Nature of the case                           Court or agency                                  Status of the case

                                                    Small Claims
    Case title       Eagle Accounts Group,
                     Inc. v. Tami S. Underwood
                                                                                                Johnson Magistrate Court                         ❑Pending
                                                                                                                                                 ❑On appeal
                                                                                               Court Name

    Case number 41D02-1809-SC-002869                                                            Main Courthouse, 3rd Floor
                                                                                                                                                 ✔Concluded
                                                                                                                                                 ❑
                                                                                                5 E Jefferson St
                                                                                               Number       Street
                                                                                                Franklin, IN 46131-2320
                                                                                               City                       State      ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                  page 4
                 Case 19-02113-JMC-7                        Doc 1         Filed 03/29/19             EOD 03/29/19 13:18:02                      Pg 76 of 103

Debtor 1            Tami                   Sheri                    Underwood                                         Case number (if known)
                    First Name             Middle Name              Last Name

                                                   Nature of the case                          Court or agency                                 Status of the case

                                                   Civil Collection
    Case title        Midland Funding, LLC v.
                      Tami Underwood
                                                                                              Johnson Superior Court No. 1                  ❑Pending
                                                                                                                                            ❑On appeal
                                                                                              Court Name

    Case number 41D01-1807-CC-000775                                                          Main Courthouse, 3rd Floor
                                                                                                                                            ✔Concluded
                                                                                                                                            ❑
                                                                                              5 E. Jefferson Street
                                                                                              Number       Street
                                                                                              Franklin, IN 46131
                                                                                              City                      State    ZIP Code


                                                   Small Claims / Eviction
    Case title        Gene B. Glick Co., Inc. as
                      M/A for Ashmore Trace
                                                                                              Johnson Magistrate Court                      ❑Pending
                                                                                                                                            ❑On appeal
                                                                                              Court Name
                      Apartments v. Tami
                      Underwood                                                               Main Courthouse, 3rd Floor
                                                                                                                                            ✔Concluded
                                                                                                                                            ❑
                                                                                              5 E Jefferson St
    Case number 41D03-1804-SC-001196                                                          Number       Street
                                                                                              Franklin, IN 46131-2320
                                                                                              City                      State    ZIP Code


                                                   Civil Collection
    Case title        Barclays Bank Delaware v.
                      Tami Underwood
                                                                                              Johnson Superior Court No. 4                  ❑Pending
                                                                                                                                            ❑On appeal
                                                                                              Court Name

    Case number 41D04-1712-CC-001275                                                          Main Courthouse, 2nd Floor
                                                                                                                                            ✔Concluded
                                                                                                                                            ❑
                                                                                              5 E. Jefferson Street
                                                                                              Number       Street
                                                                                              Franklin, IN 46131
                                                                                              City                      State    ZIP Code


                                                   Civil Collection
    Case title        LVNV Funding, LLC v.
                      Tami Underwood
                                                                                              Johnson Superior Court No. 4                  ❑Pending
                                                                                                                                            ❑On appeal
                                                                                              Court Name

    Case number 41D04-1703-CC-000285                                                          Main Courthouse, 2nd Floor
                                                                                                                                            ✔Concluded
                                                                                                                                            ❑
                                                                                              5 E. Jefferson Street
                                                                                              Number       Street
                                                                                              Franklin, IN 46131
                                                                                              City                      State    ZIP Code




  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
  Check all that apply and fill in the details below.

    ✔No. Go to line 11.
    ❑
    ❑Yes. Fill in the information below.
                                                                      Describe the property                                   Date              Value of the property



    Creditor’s Name


    Number       Street                                               Explain what happened

                                                                    ❑Property was repossessed.
                                                                    ❑Property was foreclosed.
                                                                    ❑Property was garnished.
    City                          State     ZIP Code                ❑Property was attached, seized, or levied.



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 5
               Case 19-02113-JMC-7                          Doc 1        Filed 03/29/19             EOD 03/29/19 13:18:02                     Pg 77 of 103

Debtor 1            Tami                   Sheri                    Underwood                                       Case number (if known)
                    First Name             Middle Name              Last Name



  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your accounts or refuse
  to make a payment because you owed a debt?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                            Describe the action the creditor took                        Date action was     Amount
                                                                                                                         taken
    Creditor’s Name


    Number      Street



    City                         State     ZIP Code
                                                           Last 4 digits of account number: XXXX–




  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a court-appointed
  receiver, a custodian, or another official?

    ✔ No
    ❑
    ❑Yes

 Part 5: List Certain Gifts and Contributions


  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift.
     Gifts with a total value of more than $600 per         Describe the gifts                                          Dates you gave       Value
     person                                                                                                             the gifts



    Person to Whom You Gave the Gift




    Number      Street



    City                           State    ZIP Code

    Person’s relationship to you



  14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift or contribution.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 6
               Case 19-02113-JMC-7                         Doc 1         Filed 03/29/19                EOD 03/29/19 13:18:02                     Pg 78 of 103

Debtor 1             Tami               Sheri                      Underwood                                            Case number (if known)
                     First Name          Middle Name                Last Name

     Gifts or contributions to charities that     Describe what you contributed                                       Date you              Value
     total more than $600                                                                                             contributed



    Charity’s Name




    Number     Street



    City                    State   ZIP Code




 Part 6: List Certain Losses


  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster, or gambling?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
     Describe the property you lost and         Describe any insurance coverage for the loss                          Date of your loss     Value of property lost
     how the loss occurred                     Include the amount that insurance has paid. List pending
                                               insurance claims on line 33 of Schedule A/B: Property.




 Part 7: List Certain Payments or Transfers


  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you consulted about
  seeking bankruptcy or preparing a bankruptcy petition?
  Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                  Description and value of any property transferred                   Date payment or       Amount of payment
     Law Office of Matthew M. Cree, LLC                                                                               transfer was made
    Person Who Was Paid                          Bankruptcy filing fee and credit reports; Bankruptcy filing fee;
                                                 Bankruptcy filing fee; Attorney fees; Attorney fees; Attorney fees   12/27/2018                          $100.00
     1638 W Smith Valley Rd Suite A
    Number     Street
                                                                                                                      01/02/2019                          $100.00

                                                                                                                      1/11/2019                           $200.00
     Greenwood, IN 46142-1550                                                                                         01/23/2019                          $100.00
    City                    State   ZIP Code
    matt@creelawoffice.com                                                                                            2/6/2019                            $200.00
    Email or website address
                                                                                                                      02/21/2019                          $900.00
     Matthew M. Cree
    Person Who Made the Payment, if Not You




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 7
               Case 19-02113-JMC-7                       Doc 1          Filed 03/29/19           EOD 03/29/19 13:18:02                      Pg 79 of 103

Debtor 1            Tami                Sheri                       Underwood                                     Case number (if known)
                    First Name          Middle Name                 Last Name

                                                Description and value of any property transferred               Date payment or         Amount of payment
     001 Debtorcc, Inc.                                                                                         transfer was made
    Person Who Was Paid                         Pre-filing course
                                                                                                               03/26/2019                              $14.95
     378 Summit Avenue
    Number     Street




     Jersey City, NJ 07306
    City                   State   ZIP Code
    www.debtorcc.org
    Email or website address


    Person Who Made the Payment, if Not You




  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who promised to help you
  deal with your creditors or to make payments to your creditors?
  Do not include any payment or transfer that you listed on line 16.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                Description and value of any property transferred               Date payment or         Amount of payment
                                                                                                                transfer was made
    Person Who Was Paid



    Number     Street




    City                   State   ZIP Code




  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property transferred in the
  ordinary course of your business or financial affairs?
  Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
  Do not include gifts and transfers that you have already listed on this statement.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                 Description and value of property          Describe any property or payments received       Date transfer was
                                                 transferred                                or debts paid in exchange                        made

    Person Who Received Transfer


    Number     Street




    City                   State   ZIP Code

    Person's relationship to you




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 8
               Case 19-02113-JMC-7                       Doc 1        Filed 03/29/19             EOD 03/29/19 13:18:02                       Pg 80 of 103

Debtor 1            Tami                 Sheri                  Underwood                                         Case number (if known)
                    First Name           Middle Name            Last Name



  19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a beneficiary?(These are
  often called asset-protection devices.)

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                 Description and value of the property transferred                                           Date transfer was
                                                                                                                                             made


    Name of trust




 Part 8: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units


  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed, sold, moved, or
  transferred?
  Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage houses, pension funds,
  cooperatives, associations, and other financial institutions.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                 Last 4 digits of account number         Type of account or        Date account was            Last balance
                                                                                         instrument                closed, sold, moved, or     before closing or
                                                                                                                   transferred                 transfer

    Name of Financial Institution
                                                 XXXX–                                 ❑Checking
                                                                                       ❑Savings
    Number      Street
                                                                                       ❑Money market
                                                                                       ❑Brokerage
                                                                                       ❑Other
    City                   State    ZIP Code




  21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities, cash, or other
  valuables?

    ✔ No
    ❑
    ❑Yes. Fill in the details.




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 9
               Case 19-02113-JMC-7                        Doc 1      Filed 03/29/19             EOD 03/29/19 13:18:02                    Pg 81 of 103

Debtor 1            Tami                 Sheri                  Underwood                                       Case number (if known)
                    First Name           Middle Name            Last Name

                                                  Who else had access to it?                   Describe the contents                       Do you still have
                                                                                                                                           it?

                                                                                                                                          ❑No
    Name of Financial Institution                Name
                                                                                                                                          ❑Yes

    Number      Street                           Number     Street



                                                 City                 State    ZIP Code

    City                   State    ZIP Code



  22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                  Who else has or had access to it?            Describe the contents                       Do you still have
                                                                                                                                           it?

                                                                                                                                          ❑No
    Name of Storage Facility                     Name
                                                                                                                                          ❑Yes

    Number      Street                           Number     Street



                                                 City                 State    ZIP Code

    City                   State    ZIP Code




 Part 9: Identify Property You Hold or Control for Someone Else


  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for someone.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                  Where is the property?                       Describe the property                       Value


    Owner's Name
                                                 Number     Street


    Number      Street

                                                 City                 State    ZIP Code


    City                   State    ZIP Code




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 10
               Case 19-02113-JMC-7                         Doc 1               Filed 03/29/19          EOD 03/29/19 13:18:02                         Pg 82 of 103

Debtor 1            Tami                  Sheri                    Underwood                                             Case number (if known)
                    First Name            Middle Name               Last Name
 Part 10: Give Details About Environmental Information


  For the purpose of Part 10, the following definitions apply:
      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or toxic substances, wastes,
      or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations controlling the cleanup of these substances,
      wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to own, operate, or utilize it,
      including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous material, pollutant,
      contaminant, or similar term.
  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                   Governmental unit                           Environmental law, if you know it                         Date of notice


    Name of site                                  Governmental unit



    Number     Street                             Number      Street


                                                  City                 State    ZIP Code


    City                   State   ZIP Code




  25. Have you notified any governmental unit of any release of hazardous material?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                   Governmental unit                           Environmental law, if you know it                         Date of notice


    Name of site                                  Governmental unit



    Number     Street                             Number      Street


                                                  City                 State    ZIP Code


    City                   State   ZIP Code




  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

    ✔ No
    ❑
    ❑Yes. Fill in the details.




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                   page 11
                 Case 19-02113-JMC-7                         Doc 1                Filed 03/29/19         EOD 03/29/19 13:18:02                      Pg 83 of 103

Debtor 1             Tami                   Sheri                     Underwood                                            Case number (if known)
                     First Name             Middle Name               Last Name

                                                     Court or agency                             Nature of the case                                   Status of the case


    Case title
                                                    Court Name
                                                                                                                                                     ❑Pending
                                                                                                                                                     ❑On appeal
                                                                                                                                                     ❑Concluded
                                                    Number       Street


    Case number
                                                    City                  State    ZIP Code




 Part 11: Give Details About Your Business or Connections to Any Business


  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

           ❑ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           ❑ A member of a limited liability company (LLC) or limited liability partnership (LLP)
           ❑ A partner in a partnership
           ❑ An officer, director, or managing executive of a corporation
           ❑ An owner of at least 5% of the voting or equity securities of a corporation
    ✔No. None of the above applies. Go to Part 12.
    ❑
    ❑Yes. Check all that apply above and fill in the details below for each business.
                                                      Describe the nature of the business                          Employer Identification number
                                                                                                                   Do not include Social Security number or ITIN.
    Name
                                                                                                                    EIN:          –

    Number        Street
                                                      Name of accountant or bookkeeper                             Dates business existed

                                                                                                                    From                 To

    City                     State    ZIP Code



  28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial institutions, creditors,
  or other parties.

    ✔ No
    ❑
    ❑Yes. Fill in the details below.
                                                       Date issued



    Name                                             MM / DD / YYYY



    Number        Street




    City                     State    ZIP Code




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 12
             Case 19-02113-JMC-7                      Doc 1        Filed 03/29/19            EOD 03/29/19 13:18:02                       Pg 84 of 103

Debtor 1           Tami                 Sheri                  Underwood                                       Case number (if known)
                   First Name           Middle Name             Last Name




Part 12: Sign Below


 I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are true and
 correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
 can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




   ✘                  /s/ Tami Sheri Underwood                      ✘
       Signature of Tami Sheri Underwood, Debtor 1                      Signature of


       Date 03/29/2019                                                  Date




 Did you attach additional pages to your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

   ✔ No
   ❑
   ❑Yes
 Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
                                                                                                     Attach the Bankruptcy Petition Preparer’s Notice,
   ❑Yes. Name of person                                                                              Declaration, and Signature (Official Form 119).
                 Case 19-02113-JMC-7
 Fill in this information to identify your case:
                                                            Doc 1       Filed 03/29/19             EOD 03/29/19 13:18:02                Pg 85 of 103

  Debtor 1                   Tami                   Sheri                Underwood
                             First Name             Middle Name         Last Name

  Debtor 2
  (Spouse, if filing)        First Name             Middle Name         Last Name

  United States Bankruptcy Court for the:                          Southern District of Indiana

  Case number                                                                                                                          ❑    Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                                      12/15
If you are an individual filing under chapter 7, you must fill out this form if:
■ creditors have claims secured by your property, or
■ you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors, whichever is earlier, unless
the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign and date the form.
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known).



 Part 1: List Your Creditors Who Have Secured Claims

 1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the information below.
     Identify the creditor and the property that is collateral                What do you intend to do with the property that secures a Did you claim the property as
                                                                              debt?                                                     exempt on Schedule C?

    Creditor’s                                                                ✔ Surrender the property.
                                                                              ❑                                                           ❑ No
    name:                 South Shore Bank
                                                                              ❑ Retain the property and redeem it.                        ✔ Yes
                                                                                                                                          ❑
    Description of
    property
                          Single family residence
                          1069 Taurus Ln Franklin, IN 46131-7020
                                                                              ❑ Retain the property and enter into a
                                                                                    Reaffirmation Agreement.
    securing debt:
                                                                              ❑ Retain the property and [explain]:


    Creditor’s                                                                ❑ Surrender the property.                                   ❑ No
    name:                 Capital One Auto Finance
                                                                              ❑ Retain the property and redeem it.                        ✔ Yes
                                                                                                                                          ❑
    Description of        2012 Chevy Cruze                                    ✔ Retain the property and enter into a
                                                                              ❑
    property              Good condition                                            Reaffirmation Agreement.
    securing debt:
                                                                              ❑ Retain the property and [explain]:




Official Form 108                                        Statement of Intention for Individuals Filing Under Chapter 7                                              page 1
 Debtor 1        CaseTami
                       19-02113-JMC-7
                                 Sheri                  Doc 1      Filed 03/29/19
                                                                   Underwood                  EOD 03/29/19Case
                                                                                                           13:18:02          Pg 86 of 103
                                                                                                               number (if known)
                     First Name               Middle Name           Last Name




         Additional Page for Part 1

Creditor’s                                                           ❑ Surrender the property.                          ❑ No
name:               LVNV Funding, LLC
                                                                     ❑ Retain the property and redeem it.               ✔ Yes
                                                                                                                        ❑
Description of
property
                    Single family residence
                    1069 Taurus Ln Franklin, IN 46131-7020
                                                                     ❑ Retain the property and enter into a
                                                                         Reaffirmation Agreement.
                                                                     ✔ Retain the property and [explain]:
securing debt:
                                                                     ❑
                                                                         avoid lien using 522(f)




Creditor’s                                                           ❑ Surrender the property.                          ✔ No
                                                                                                                        ❑
name:               Ashmore Trace Apartments
                                                                     ❑ Retain the property and redeem it.               ❑ Yes
Description of      Single family residence                          ✔ Retain the property and enter into a
                                                                     ❑
property            1069 Taurus Ln Franklin, IN 46131-7020               Reaffirmation Agreement.
securing debt:
                                                                     ❑ Retain the property and [explain]:



Creditor’s                                                           ❑ Surrender the property.                          ❑ No
name:               Eagle Accounts Group, Inc.
                                                                     ❑ Retain the property and redeem it.               ✔ Yes
                                                                                                                        ❑
Description of
property
                    Single family residence
                    1069 Taurus Ln Franklin, IN 46131-7020
                                                                     ❑ Retain the property and enter into a
                                                                         Reaffirmation Agreement.
                                                                     ✔ Retain the property and [explain]:
securing debt:
                                                                     ❑
                                                                         avoid lien using 522(f)




Creditor’s                                                           ❑ Surrender the property.                          ❑ No
name:               Barclays Bank Delaware
                                                                     ❑ Retain the property and redeem it.               ✔ Yes
                                                                                                                        ❑
Description of
property
                    Single family residence
                    1069 Taurus Ln Franklin, IN 46131-7020
                                                                     ❑ Retain the property and enter into a
                                                                         Reaffirmation Agreement.
                                                                     ✔ Retain the property and [explain]:
securing debt:
                                                                     ❑
                                                                         avoid lien using 522(f)




Creditor’s                                                           ❑ Surrender the property.                          ✔ No
                                                                                                                        ❑
name:               Progressive Leasing
                                                                     ❑ Retain the property and redeem it.               ❑ Yes
Description of      Dishes, pots and pans, and misc.                 ✔ Retain the property and enter into a
                                                                     ❑
property            household furnishings.                               Reaffirmation Agreement.
securing debt:
                                                                     ❑ Retain the property and [explain]:



Creditor’s                                                           ❑ Surrender the property.                          ✔ No
                                                                                                                        ❑
name:               Progressive Leasing
                                                                     ❑ Retain the property and redeem it.               ❑ Yes
Description of      Dishes, pots and pans, and misc.                 ✔ Retain the property and enter into a
                                                                     ❑
property            household furnishings.                               Reaffirmation Agreement.
securing debt:
                                                                     ❑ Retain the property and [explain]:




Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                        page
 Debtor 1     CaseTami
                    19-02113-JMC-7
                              Sheri                   Doc 1       Filed 03/29/19
                                                                  Underwood                    EOD 03/29/19Case
                                                                                                            13:18:02          Pg 87 of 103
                                                                                                                number (if known)
                      First Name            Middle Name           Last Name


 Part 2: List Your Unexpired Personal Property Leases

 For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in the information
 below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You may assume an unexpired personal
 property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

     Describe your unexpired personal property leases                                                                                Will the lease be assumed?
    Lessor’s name:             Progressive Leasing                                                                                   ❑ No
                                                                                                                                     ✔ Yes
                                                                                                                                     ❑
    Description of leased
    property:                      Household goods

    Lessor’s name:             EQT Production Company                                                                                ❑ No
                                                                                                                                     ✔ Yes
                                                                                                                                     ❑
    Description of leased
    property:                  Oil and Gas Lease. Debtor is lessor.

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:




 Part 3: Sign Below


   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal property that
   is subject to an unexpired lease.



✘                    /s/ Tami Sheri Underwood                     ✘
    Signature of Debtor 1                                              Signature of Debtor 2


    Date 03/29/2019                                                    Date
            MM/ DD/ YYYY                                                      MM/ DD/ YYYY




Official Form 108                                    Statement of Intention for Individuals Filing Under Chapter 7                                               page 2
          Case 19-02113-JMC-7                         Doc 1          Filed 03/29/19                EOD 03/29/19 13:18:02                    Pg 88 of 103
B2030 (Form 2030)(12/15)


                                                    United States Bankruptcy Court
                                                                   Southern District of Indiana

In re
Underwood, Tami Sheri                                                                                                   Case No.
Debtor(s)                                                                                                               Chapter         7


                                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
     compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
     rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
            For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . .                            $1,600.00
            Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . .                              $1,600.00
            Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 $0.00

2.   The source of the compensation to be paid to me was:
            ✔ Debtor
            ❑                                          ❑ Other (specify)
3.   The source of compensation to be paid to me is:
            ✔ Debtor
            ❑                                          ❑ Other (specify)
4.   ✔
     ❑   I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates
     of my law firm.

     ❑   I have agreed to share the above-disclosed compensation with another person or persons who are not members or associates
     of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
     a.   Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a petition in
          bankruptcy;
     b.   Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
     c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                                             CERTIFICATION

                           I certify that the foregoing is a complete statement of any agreement or arrangement for
                         payment to me for representation of the debtor(s) in this bankruptcy proceeding.

                         03/29/2019                                       /s/ Matthew M Cree
                         Date                                                 Signature of Attorney

                                                                          Law Office of Matthew M. Cree, LLC
                                                                             Name of law firm




Date: 3/29/2019                                                            /s/ Tami Sheri Underwood
                                                                           Underwood, Tami Sheri
       Case 19-02113-JMC-7                    DocIN1THE UNITED
                                                        Filed 03/29/19     EOD COURT
                                                               STATES BANKRUPTCY 03/29/19 13:18:02                                  Pg 89 of 103
                                                           SOUTHERN DISTRICT OF INDIANA
                                                               INDIANAPOLIS DIVISION

IN RE: Underwood, Tami Sheri                                                                CASE NO

                                                                                            CHAPTER 7




                                                     VERIFICATION OF CREDITOR MATRIX

 The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date      03/29/2019              Signature                                  /s/ Tami Sheri Underwood
                                                                           Tami Sheri Underwood, Debtor
Case 19-02113-JMC-7   Doc 1   Filed 03/29/19     EOD 03/29/19 13:18:02   Pg 90 of 103

                                Afni, Inc.
                                Attn: Bankruptcy
                                PO Box 3427
                                Bloomington, IL 61702



                                Allied Collection Service, Inc.
                                Attn: Bankruptcy Dept.
                                Po Box 670
                                Columbus, IN 47202-0670



                                Amcol Systems
                                Po Box 21625
                                Columbia, SC 29221-1625




                                American Coradius
                                International LLC
                                2420 Sweet Home Rd Ste 150
                                Buffalo, NY 14228-2244



                                American Health Network of
                                Indiana, LLC
                                10689 N. Pennsylvania St #200
                                Indianapolis, IN 46280



                                American Health Network of
                                Johnson County
                                1300 W Jefferson St Ste C
                                Franklin, IN 46131-9121



                                Americollect, Inc.
                                PO Box 1505
                                Manitowoc, WI 54221




                                ARS National Services Inc.
                                Po Box 469046
                                Escondido, CA 92046-9046
Case 19-02113-JMC-7   Doc 1   Filed 03/29/19      EOD 03/29/19 13:18:02   Pg 91 of 103

                                Ashmore Trace Apartments
                                Attn: Highest Executive Officer Found
                                902 Wallington Cir
                                Greenwood, IN 46143-2353



                                AT&T
                                4331 Communications Dr
                                Dallas, TX 75211-1300




                                Barclays Bank Delaware
                                PO Box 8801
                                Wilmington, DE 19899




                                Big Picture Loans, LLC
                                Attn: Customer Service
                                Po Box 704
                                Watersmeet, MI 49969-0704



                                Can Capital / Webbank
                                115 N 400 W # 301
                                Salt Lake Cty, UT 84103-1124




                                Capital One
                                Attn: Bankruptcy
                                PO Box 30285
                                Salt Lake City, UT 84130-0285



                                Capital One Auto Finance
                                Attn: Bankruptcy
                                PO Box 30285
                                Salt Lake City, UT 84130-0285



                                Carson Smithfield, LLC
                                Attn: Bankruptcy Dept.
                                Po Box 9216
                                Old Bethpage, NY 11804-9016
Case 19-02113-JMC-7   Doc 1   Filed 03/29/19      EOD 03/29/19 13:18:02   Pg 92 of 103

                                Center for Diagnostic
                                Imaging
                                Po Box 2303 Dept 163
                                Indianapolis, IN 46206-2303



                                CHN JMH Ventures LLC
                                7610 Solutions Ctr
                                Chicago, IL 60677-7006




                                Choice Recovery
                                1550 Old Henderson Road Suite 100
                                Columbus, OH 43220




                                Comcast
                                Po Box 7500
                                Southeastern, PA 19398-7500




                                Comcast Cable Corp.
                                Comcast Center
                                1701 JFK Blvd
                                Philadelphia, PA 19103



                                Comenity Bank
                                Attn: Bankruptcy Dept.
                                PO Box 182125
                                Columbus, OH 43218



                                Commonwealth Financial
                                Systems
                                Attn: Bankruptcy Dept.
                                245 Main St
                                Dickson City, PA 18519-1641


                                Community Health Network
                                1500 N Ritter Ave
                                Indianapolis, IN 46219-3027
Case 19-02113-JMC-7   Doc 1   Filed 03/29/19      EOD 03/29/19 13:18:02   Pg 93 of 103

                                Community Health Network
                                Attn: Bankruptcy Dept.
                                Po Box 19202
                                Indianapolis, IN 46219-0202



                                Community Health Network
                                Attn: Bankruptcy Dept.
                                7163 Solutions Ctr
                                Chicago, IL 60677-7001



                                Credit Management, LP
                                Attn: Bankruptcy
                                PO Box 118288
                                Carrollton, TX 75011



                                Credit Management, LP
                                4200 International Pkwy
                                Carrollton, TX 75007-1912




                                Credit One Bank
                                ATTN: Bankruptcy
                                PO Box 98873
                                Las Vegas, NV 89193



                                Cutaneous and Maxillofacial
                                Pathology Lab
                                9292 N Meridian St Ste 210
                                Indianapolis, IN 46260-1828



                                Denise Marie Hallett
                                Attorney at Law
                                Po Box 757
                                Hobart, IN 46342-0757



                                Dept of Ed / Navient
                                Attn: Claims Dept
                                PO Box 9635
                                Wilkes Barr, PA 18773-9635
Case 19-02113-JMC-7   Doc 1   Filed 03/29/19      EOD 03/29/19 13:18:02   Pg 94 of 103

                                Eagle Accounts Group, Inc.
                                Attn: Bankruptcy
                                PO Box 17400
                                Indianapolis, IN 46217



                                Eagle Accounts Group, Inc.
                                Attn: Chet D. Klene, Reg. Agent
                                7510 Madison Avenue
                                Indianapolis, IN 46227



                                Enhanced Recovery Corp.
                                Attn: Bankruptcy Dept.
                                8014 Bayberry Rd
                                Jacksonville, FL 32256-7412



                                EQT Production Company
                                625 Liberty Avenue Ste 1700
                                Pittsburgh, PA 15222




                                ERC
                                Po Box 23870
                                Jacksonville, FL 32241-3870




                                Fingerhut
                                Attn: Bankruptcy Dept.
                                6250 Ridgewood Rd
                                Saint Cloud, MN 56303-0820



                                First National Bank
                                Attn: Bankruptcy
                                PO Box 5097
                                Sioux Falls, SD 57117-5097



                                First Savings Credit Card
                                Attn: Bankruptcy Department
                                PO Box 5019
                                Sioux Falls, SD 57117
Case 19-02113-JMC-7   Doc 1   Filed 03/29/19      EOD 03/29/19 13:18:02   Pg 95 of 103

                                Firstsource Advantage, LLC
                                205 Bryant Woods S
                                Buffalo, NY 14228-3609




                                FMA Alliance Ltd.
                                Po Box 2409
                                Houston, TX 77252-2409




                                Franciscan Alliance Inc.
                                1515 W Dragoon Trl
                                Mishawaka, IN 46544-4710




                                Franciscan Alliance Inc.
                                Attn: Bankruptcy Dept.
                                28044 Network Pl
                                Chicago, IL 60673-1280



                                G. L. A. Collection Company
                                Attn: Bankruptcy
                                PO Box 588
                                Greensburg, IN 47240-0588



                                Gene B. Glick Co., Inc.
                                Attn: Adam J. Richter, Reg. Agent
                                8801 River Crossing Blvd Ste 200
                                Indianapolis, IN 46240-2295



                                Genesis BC/Celtic Bank
                                Attn: Bankruptcy 268 South State Street
                                Ste 300
                                Salt Lake City, UT 84111



                                GLA Collection Company
                                Attn: Bankruptcy Dept.
                                Po Box 588
                                Greensburg, IN 47240-0588
Case 19-02113-JMC-7   Doc 1   Filed 03/29/19      EOD 03/29/19 13:18:02   Pg 96 of 103

                                Global Credit & Collection
                                Corp.
                                Attn: Bankruptcy Dept.
                                300 International Dr Pmb 10015
                                Williamsville, NY 14221-5781


                                Greenway Trail Emergency
                                Physicians, LLC
                                Corporation Service Company
                                135 N Pennsylvania St Ste 1610
                                Indianapolis, IN 46204-2448


                                Gymboree Corporation
                                Attn: Payroll / Human Resources
                                500 Howard St.
                                San Francisco, CA 94105



                                Harris & Harris
                                111 W Jackson Blvd Suite 400
                                Chicago, IL 60604




                                Harris & Harris
                                Attn: Bankruptcy Dept.
                                111 W Jackson Blvd Ste 400
                                Chicago, IL 60604-4135



                                Hoosier Foot and Ankle
                                1159 W Jefferson St Ste 204
                                Franklin, IN 46131-2795




                                Huntington National Bank
                                PO Box 1558
                                Columbus, OH 43216




                                IMC Credit Services, LLC
                                Attn: Bankruptcy
                                PO Box 20636
                                Indianapolis, IN 46220
Case 19-02113-JMC-7   Doc 1   Filed 03/29/19      EOD 03/29/19 13:18:02   Pg 97 of 103

                                IMC Credit Services, LLC
                                Attn: Bankruptcy Dept.
                                Po Box 20636
                                Indianapolis, IN 46220-0636



                                Indiana Department of
                                Revenue
                                Bankruptcy Section, N-240 MS 108
                                100 N Senate Ave
                                Indianapolis, IN 46204-2273


                                Indiana Immediate Care
                                Attn: Billing Department
                                Po Box 15206
                                Loves Park, IL 61132-5206



                                Internal Revenue Service
                                Centralized Insolvency Operations
                                Po Box 7346
                                Philadelphia, PA 19101-7346



                                JMH OCC Health Immediate
                                Care
                                Po Box 314
                                Franklin, IN 46131-0314



                                Johnson Memorial Hospital
                                PO Box 669
                                1125 W Jefferson St
                                Franklin, IN 46131-2140



                                Joseph Brian Walterman
                                Attorney at Law
                                PO Box 631
                                Greenwood, IN 46142



                                JP Morgan Chase Bank, N.A.
                                Attn: Bankruptcy Dept.
                                Po Box 78420
                                Phoenix, AZ 85062-8420
Case 19-02113-JMC-7   Doc 1   Filed 03/29/19     EOD 03/29/19 13:18:02   Pg 98 of 103

                                JWM Neurology, PC
                                Attn: Bankruptcy Dept.
                                Po Box 2152
                                Indianapolis, IN 46206-2152



                                Kara A. Graham
                                Levy & Associates LLC
                                4645 Executive Drive
                                Columbus, OH 43220



                                KeyBank, N.A.
                                Attn: Bankruptcy Department 4910
                                Tiedeman Road
                                Brooklyn, OH 44144



                                Kohls
                                Attn: Bankruptcy Dept.
                                Po Box 3120
                                Milwaukee, WI 53201-3120



                                L B Gray LLC
                                Attn: Bankruptcy Dept.
                                9100 Keystone Xing Ste 850
                                Indianapolis, IN 46240-0015



                                Langdon Mortage Company
                                Attn: Payroll / Human Resources
                                250 E 96th St Ste 275
                                Indianapolis, IN 46240-3866



                                Larry J. Buckel, MD, Inc.
                                92 S Park Blvd
                                Greenwood, IN 46143-8836




                                LVNV Funding, LLC
                                c/o Corporation Service Company
                                135 N Pennsylvania St Ste 1610
                                Indianapolis, IN 46204-2448
Case 19-02113-JMC-7   Doc 1   Filed 03/29/19       EOD 03/29/19 13:18:02   Pg 99 of 103

                                LVNV Funding/Resurgent
                                Capital
                                Attn: Bankruptcy
                                PO Box 10497
                                Greenville, SC 29603


                                Med-1 Solutions, LLC
                                Attn: Bankruptcy 517 US Highway 31
                                North
                                Greenwood, IN 46142-3932



                                Med-1 Solutions, LLC
                                c/o William J. Huff, Reg. Agent
                                517 US Highway 31 N.
                                Greenwood, IN 46142



                                Mercantile
                                165 Lawrence Bell Dr Ste 100
                                Buffalo, NY 14221-7900




                                Merrick Bank/CardWorks
                                Attn: Bankruptcy
                                PO Box 9201
                                Old Bethpage, NY 11804



                                MidAmerica Bank & Trust
                                Company
                                Attn: Bankruptcy
                                PO Box 400
                                Dixon, MO 65459


                                Midland Funding, LLC
                                c/o Corporation Service Company
                                135 N Pennsylvania St Ste 1610
                                Indianapolis, IN 46204-2448



                                Morton Family Dental Care
                                2179 N Morton St Ste A
                                Franklin, IN 46131-7035
Case 19-02113-JMC-7   Doc 1   Filed 03/29/19      EOD 03/29/19 13:18:02   Pg 100 of 103

                                 MyOrthoTeam.com
                                 St. Francis South Campus
                                 8141 S Emerson Ave Ste A
                                 Indianapolis, IN 46237-8561



                                 National Enterprise System
                                 2479 Edison Blvd Unit A
                                 Twinsburg, OH 44087




                                 Navient
                                 Attn: Bankruptcy
                                 PO Box 9000
                                 Wiles-Barr, PA 18773-9000



                                 New World Collections, Inc.
                                 9000 Keystone Crossing Ste 635
                                 Indianapolis, IN 46240




                                 OneMain Financial
                                 Attn: Bankruptcy 601 NW 2nd Street
                                 Evansville, IN 47708




                                 Phillips & Cohen Associates,
                                 Ltd.
                                 Attn: Bankruptcy Dept.
                                 1002 Justison St
                                 Wilmington, DE 19801-5148


                                 Portfolio Recovery
                                 Associates LLC
                                 PO Box 41021
                                 Norfolk, VA 23541



                                 Portfolio Recovery
                                 Associates LLC
                                 Attn: Litigation
                                 120 Corporate Blvd
                                 Norfolk, VA 23502-4952
Case 19-02113-JMC-7   Doc 1   Filed 03/29/19     EOD 03/29/19 13:18:02   Pg 101 of 103

                                 Progressive Leasing
                                 Attn: Bankruptcy Dept.
                                 256 W Data Dr
                                 Draper, UT 84020-2315



                                 Rachel L. Elmore
                                 9100 Keystone Crossing Ste. 870
                                 Indianapolis, IN 46240




                                 Radiology of Indiana P.C.
                                 Attn: Bankruptcy Dept.
                                 7340 Shadeland Sta Ste 200
                                 Indianapolis, IN 46256-3980



                                 Radius Global Solutions
                                 Po Box 390846
                                 Minneapolis, MN 55439-0846




                                 Radius Global Solutions
                                 Attn: Bankruptcy Dept.
                                 7831 Glenroy Rd Ste 250-A
                                 Minneapolis, MN 55439-3132



                                 Slovin & Associates Co.,
                                 L.P.A.
                                 644 Linn St Ste 720
                                 Cincinnati, OH 45203-1733



                                 South Emerson Anesthesia
                                 Associates
                                 8141 S Emerson Ave
                                 Indianapolis, IN 46237-8560



                                 South Shore Bank
                                 Attn: Bankruptcy
                                 PO Box 151
                                 Weymouth, MA 02188
Case 19-02113-JMC-7   Doc 1   Filed 03/29/19      EOD 03/29/19 13:18:02   Pg 102 of 103

                                 St. Vincent Medical Group Inc.
                                 Attn #12812M
                                 Po Box 14000
                                 Belfast, ME 04915-4033



                                 Stenger & Stenger, P.C.
                                 Attn: Bankruptcy Dept.
                                 2618 East Paris Ave Se
                                 Grand Rapids, MI 49546-2454



                                 Summit Receivables
                                 1291 Galleria Dr Ste 170
                                 Henderson, NV 89014-8635




                                 Synchrony Bank
                                 Attn: Bankruptcy Dept.
                                 Po Box 965064
                                 Orlando, FL 32896-5064



                                 Synchrony Bank
                                 Attn: Bankruptcy Dept
                                 PO Box 965060
                                 Orlando, FL 32896



                                 Total Visa
                                 Po Box 5069
                                 Sioux Falls, SD 57117-5069




                                 U.S. Department of Education
                                 Attn: Bankruptcy / Litigation
                                 400 Maryland Ave Sw
                                 Washington, DC 20202-0001



                                 Douglas C. Underwood
                                 1069 Taurus Ln
                                 Franklin, IN 46131-7020
Case 19-02113-JMC-7   Doc 1   Filed 03/29/19     EOD 03/29/19 13:18:02   Pg 103 of 103

                                 WLCC II DBA Arrowhead
                                 Advance
                                 Po Box 6048
                                 Pine Ridge, SD 57770-6048
